
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



AGREEMENT FOR PURCHASE AND SALE


August 29, 2001

--------------------------------------------------------------------------------


TABLE OF CONTENTS


ARTICLE


--------------------------------------------------------------------------------

  PAGE

--------------------------------------------------------------------------------

ARTICLE 1 BASIC DEFINITIONS   1
ARTICLE 2 PURCHASE
 
3
ARTICLE 3 CONDITIONS PRECEDENT
 
10
ARTICLE 4 COVENANTS, WARRANTIES AND REPRESENTATIONS
 
14
ARTICLE 5 DEPOSIT; DEFAULT
 
21
ARTICLE 6 CLOSING
 
23
ARTICLE 7 MISCELLANEOUS
 
30

--------------------------------------------------------------------------------


List of Exhibits


 
   
Exhibit A—   List of Properties and Seller Subsidiary Owning Interest
Exhibit B—
 
Disclosure Materials List & Statement
Exhibit C-1—
 
Rent Roll (June 28, 2001)
Exhibit C-2—
 
Security Deposits
Exhibit D—
 
Transfer Documents
Exhibit E—
 
Litigation/Condemnation/Building Code/Zoning
Exhibit F—
 
Description of Ground Leases
Exhibit G—
 
Closing Cost Customs
Exhibit H—
 
RESERVED
Exhibit I—
 
Excluded Claims
Exhibit J—
 
Preliminary Title Reports and Title Policies
Exhibit K—
 
RESERVED
Exhibit L—
 
Certified Copy of Resolutions of the Board of Directors of Seller
Exhibit M—
 
RESERVED
Exhibit N—
 
Certain Contracts
Exhibit O—
 
Allocation of Buyer's Liquidated Damage
Exhibit P—
 
Description of Assumed Indebtedness
Exhibit Q—
 
Allocation of Purchase Price
Exhibit R—
 
Allocation of Deposit
Exhibit S—
 
Rights of First Refusal

--------------------------------------------------------------------------------

AGREEMENT FOR PURCHASE AND SALE

    THIS AGREEMENT FOR PURCHASE AND SALE is made and entered into as of
August 29, 2001, by and between BURNHAM PACIFIC PROPERTIES, INC., a Maryland
corporation ("Seller"), and PACIFIC RETAIL, L.P., a Delaware limited partnership
("Buyer"). This Agreement shall be effective on the "Effective Date", which is
the date on which the last person signing this Agreement shall have signed this
Agreement.

RECITALS

    A.  Seller, through various subsidiary companies identified on Exhibit A
attached to this Agreement, ("Seller's Subsidiaries") is the owner of a feehold
or leasehold interest in certain shopping center properties or the owner of an
equity interest in the limited liability company holding the feehold interest in
certain shopping centers listed on Exhibit A attached to this Agreement and
defined below with greater specificity as the "Properties."

    B.  Buyer desires to acquire from Seller and the Seller's Subsidiaries and
Seller desires to sell and cause Seller's Subsidiaries to convey, assign and
transfer, subject to the terms and conditions contained in this Agreement, the
entirety of the interest of Seller and Seller's Subsidiaries in the Properties.

    C.  Whenever the phrase "Seller agrees to sell the Properties," "Seller's
obligation to sell the Properties," "the sale of the Properties," or similar
references to the sale of the Properties is used in this Agreement, it shall
mean the sale of the applicable interest in the Property or the applicable
ownership interest in the entity holding fee title to the Property by the
applicable Seller's Subsidiary which is the owner of such interest.

AGREEMENT

    NOW, THEREFORE, Buyer and Seller do hereby agree as follows:


ARTICLE 1
BASIC DEFINITIONS


    "Assumed Indebtedness" shall mean the indebtedness described on Exhibit P,
attached hereto, applicable to one or more of the Properties, as the context may
require.

    "Closing" shall mean the consummation of a sales transaction for one or more
of the Properties or the consummation of all of the sales transactions for all
of the Properties, as the context may require, as evidenced by the delivery of
all required funds and documents to Title Company for each of the sales
transactions..

    "Closing Date" shall mean October 31, 2001, subject to Seller's right to
extend the Closing Date as provided in Sections 2.7(a), 3.2(b) and 3.2(c) and
Buyer's right to extend the Closing Date as provided in Section 3.2(c) and
Section 6.1.

    "Contract Period" shall mean the period from the Effective Date through and
including the Closing Date (or any earlier termination of this Agreement).

    "Contracts" shall mean all maintenance, service and other operating
contracts, equipment leases and other arrangements or agreements to which Seller
is a party affecting the ownership, repair, maintenance, management, leasing or
operation of the Properties.

    "Disclosure Materials" shall mean those materials described in Exhibit B,
the Disclosure Materials List & Statement, to which Buyer has been afforded
access and review rights prior to entering into to this Agreement.

Page 1

--------------------------------------------------------------------------------

    "Disclosure Materials List & Statement" shall mean the statement set forth
as Exhibit B to this Agreement.

    "Ground Leases" shall mean those certain ground leases for the Properties
(or a portion thereof) commonly known as Bell Gardens Marketplace, Mission
Plaza, Fremont Hub, Marin Gateway, Ernst-Brickyard and Ernst-James Creek, all as
more fully described in Exhibit F.

    "Hazardous Materials" means any chemical, compound, pollutant material,
substance or other matter that: (a) is defined as a hazardous substance,
hazardous material, hazardous waste or toxic substance under any Hazardous
Materials Law, (b) is controlled or governed by any Hazardous Materials Law,
(c) actually or potentially gives rise to any remediation, permitting,
licensing, reporting, notice or publication requirement on the part of any party
hereto, (d) actually or potentially gives rise to any liability, responsibility
or duty on the part of any party hereto with respect to any third person or
governmental agency, (e) is asbestos or an asbestos-containing material, or
(f) is flammable or explosive material, oil, petroleum product, urea
formaldehyde, radioactive material, or nuclear medicine material.

    "Hazardous Materials Laws" means any and all federal, state or local laws,
ordinances, rules, decrees, orders, regulations or court decisions (including
the so-called "common law") relating to Hazardous Materials, environmental
conditions on, under or about the Property, soil and ground water conditions or
other similar substances or conditions, including without limitation the
Comprehensive Environmental Response Compensation and Liability Act of 1980, the
Superfund Amendments and Reauthorization Act of 1986, the Federal Clean Air Act,
the Federal Water Pollution Control Act, the Resource Conservation and Recovery
Act, the Hazardous Materials Transportation Act, The Clean Water Act, the Toxic
Substance Control Act, California Health and Public Safety Code Section 25117,
Sections 6680 through 6685 of Title 22 of the California Administrative Code,
Division 4, Chapter 30, any amendments to any of the foregoing, and all rules
and regulations promulgated under any of the foregoing, and any similar federal,
state or local laws, ordinances, rules, decrees, orders or regulations.

    "Improvements" shall mean, as to each of the properties listed on Exhibit A,
any and all structures, buildings, facilities, parking areas or other
improvements situated on such Property's Land and all related fixtures,
improvements, building systems and equipment (including, without limitation,
HVAC, security and life safety systems).

    "Intangible Property" shall mean, as to each Real Property: (a) any and all
permits, entitlements, filings, building plans, specifications and working
drawings, certificates of occupancy, operating permits, sign permits,
development rights and approvals, certificates, licenses, warranties and
guarantees, engineering, soils, pest control, survey, environmental, appraisal,
market and other reports relating to such Real Property and associated Personal
Property; (b) all trade names, service marks, tenant lists, advertising
materials and telephone exchange numbers identified with such Real Property;
(c) the Contracts and the Leases; (d) except as set forth on Exhibit I attached
hereto (the "Excluded Claims"), claims, awards, actions, remedial rights and
judgments, and escrow accounts relating to environmental remediation, to the
extent relating to such Real Property and associated Personal Property; (e) all
books, records, files and correspondence relating to such Real Property and
associated Personal Property; and (f) all other transferable intangible
property, miscellaneous rights, benefits or privileges of any kind or character
with respect to such Real Property and associated Personal Property, including,
without limitation, under any REAs, provided that the Intangible Property shall
not include any Seller's name or any right to the reference "BPP," "Burnham
Pacific," or "Burnham". Seller shall retain all right, title and interest in the
Excluded Claims.

    "Land" shall mean, as to each of the Properties listed onExhibit A, the land
component of the property as described with precision in the Title Policies.

Page 2

--------------------------------------------------------------------------------

    "Leases" shall mean, as to each Real Property, all leases, concession
agreements, rental agreements or other agreements (including all amendments or
modifications thereto) which entitle any person other than Seller to the
occupancy or use of any portion of the Real Property.

    "Lenders" shall mean the lenders described on Exhibit P, attached hereto,
applicable to those Properties encumbered by Assumed Indebtedness on one or more
of the Properties, as the context may require, as set forth on Exhibit P.

    "Loan Documents" shall mean those documents described on Exhibit P which
evidence the Assumed Indebtedness.

    "Permitted Exceptions" shall mean the various matters affecting title to the
Properties that are approved or deemed approved by Buyer pursuant to Section 2.5
below.

    "Personal Property" shall mean, as to each Real Property, all furniture,
furnishings, trade fixtures and other tangible personal property directly or
indirectly owned by the Seller that is located at and used in connection with
the operation of any Real Property.

    "Property" shall mean, with respect to each of the properties listed on
Exhibit A and legally described in Schedule A of the preliminary title reports
or title policies listed on Exhibit J, the Real Property, the Personal Property
and the Intangible Property. Collectively, such properties shall be referred to
as the "Properties."

    "Purchase Price" shall mean the aggregate purchase price payable by Buyer to
Seller for all of the Properties in the amount of One Hundred Fifty Eight
Million Four Hundred Seventy Thousand and 00/100 Dollars ($158,470,000.00)
(U.S.) payable as provided in Section 2.2. The Purchase Price is allocated among
the Properties as set forth on Exhibit Q. Whenever the term "Purchase Price" is
used in this Agreement, it shall mean the Purchase Price payable for the
Property or Properties that are the subject of the applicable Closing.

    "Real Property" shall mean, as to each property listed on Exhibit A and
legally described in Schedule A of the preliminary title reports or title
policies listed on Exhibit J, the Land, the Improvements and all the rights,
privileges, easements, and appurtenances to the Land or the Improvements,
including, without limitation, any air, development, water, hydrocarbon or
mineral rights, all licenses, easements, rights-of-way, claims, rights or
benefits, covenants, conditions and servitude and other appurtenances used or
connected with the beneficial use or enjoyment of the Land or the Improvements
and all rights or interests relating to any roads, alleys or parking areas
adjacent to or servicing the Land or the Improvements.

    "Rent Rolls" shall refer to the information schedules attached as
Exhibit C-1 to this Agreement pertaining to the Leases.

    "Title Company" shall mean Chicago Title Insurance Company at 2001 Bryan
Street, Suite 1700, Dallas, Texas, 75201-3005, Attn: Konrad Kaltenbach
(Telephone: (214) 965-1681).

    "Title Policies" shall refer to Seller's existing title insurance policies
with respect to the Properties, complete copies of which have been or will be
made available by Seller to Buyer.


ARTICLE 2
PURCHASE


    Section 2.1  Purchase and Transfer.  Seller agrees to sell or cause Seller's
Subsidiaries to sell their respective interest in the Properties to Buyer and
Buyer agrees to purchase or cause to be purchased by an affiliate of Buyer the
interest of Seller and Seller's Subsidiaries in the Properties, upon all of the
terms, covenants and conditions set forth in this Agreement.

Page 3

--------------------------------------------------------------------------------

    Section 2.2  Terms of Payment; Allocation of Purchase Price.  Buyer shall
pay the Purchase Price to Seller in accordance with this Section 2.2.

    (a) On or before the Effective Date, and as a condition precedent to the
effectiveness of this Agreement, Buyer shall deliver to Seller a cashier's check
or make a bank wire transfer to Seller in the amount of Two Million Five Hundred
Thousand and 00/100 Dollars ($2,500,000.00) (the "Option Payment"), as an
earnest money deposit on account of the Purchase Price. On or before October 15,
2001, Buyer shall deliver to Seller a cashier's check or make a bank wire
transfer to Seller in the amount of Two Million Five Hundred Thousand and 00/100
Dollars ($2,500,000.00) (the "Additional Deposit"), as an additional earnest
money deposit on account of the Purchase Price. As used in this Agreement, the
term "Deposit" means the Option Payment, the Additional Deposit and all amounts
which, at the time in question, shall have been deposited by Buyer. If any
provision of this Agreement provides that any portion of the Option Payment is
returned to Buyer or deemed released to Seller then for all purposes the term
"Deposit" thereafter shall not be deemed to include such amount.

    (b) At each Closing, the Purchase Price to be paid by Buyer to Seller for
the Properties that are the subject of the Closing, shall be the sum of the
amounts allocated to such Properties on Exhibit Q, payable as follows:

    (i)  The portion of the Deposit allocated to such Properties on Exhibit R
shall be applied towards the Purchase Price and deemed paid to Seller;

    (ii) Buyer shall assume the Assumed Indebtedness applicable to such
Properties, for which Buyer shall receive a credit towards the Purchase Price in
the amount of the principal balance and all accrued, but unpaid interest, on
such Assumed Indebtedness outstanding as of the Closing Date; and

    (iii) the balance of the Purchase Price, subject to adjustments, credits and
reductions as provided in this Agreement, is to be paid in cash, to be deposited
with Title Company and paid to Seller at the Closing.

    Section 2.3  Deposit.  

    (a) Seller shall hold and apply the Deposit in accordance with the terms and
provisions of this Agreement. Seller shall deposit the Deposit in an
interest-bearing account similar to accounts in which Seller makes similar
deposits in the ordinary course of its business. Interest earned on the portion
of the Deposit allocated to a specific Property shall be applied to the Purchase
Price allocated to such Property at Closing. Interest earned on the portion of
the Deposit allocated to a specific Property for which this Agreement is
terminated shall not be credited or returned to Buyer, except in the case such
termination is due to a default by Seller or due to the exercise by Seller of
its rights under Section 2.7(b).

    Section 2.4  Buyer's Satisfaction of Its Review and Inspection; Seller's
Disclaimer.  

    (a) As more fully described in Section 2.4(c) below, Buyer acknowledges that
Seller has previously delivered copies, or otherwise made available to Buyer for
Buyer's review at Seller's offices in San Diego, California, and Buyer has
reviewed and approved, all of the Disclosure Materials. Buyer has assumed fully
the obligation to completely and adequately review and consider any or all of
such materials. The Disclosure Materials shall be made continuously available to
Buyer at such location throughout the Contract Period. Buyer shall not have a
right to terminate this Agreement based on Buyer's dissatisfaction with
Disclosure Materials.

    (b) Following the Effective Date and for the remainder of the Contract
Period, but subject to the provisions of this Section 2.4, Seller shall permit
Buyer, and Buyer's representatives, continued access to the Properties, and to
tenants, parties to REAs, parties to options and rights of first refusal,
Lenders, and parties to management agreements and Contracts, for Buyer's further
investigation of the

Page 4

--------------------------------------------------------------------------------

Properties; provided, however that such continued access and investigation shall
have no effect on the satisfaction of Buyer with its investigation of the
Properties and the Disclosure Materials. Buyer's exercise of its continued right
of access shall be subject to the following limitations: (i) any entry onto any
Property by Buyer, its agents or representatives, shall be during normal
business hours, following not less than 24 hours' prior notice to Seller (which
notice may be by telephone, facsimile or email) and, at Seller's discretion, if
Seller so requests, accompanied by a representative of Seller; (ii) Buyer shall
not conduct any invasive or destructive physical diligence or inspections of the
Properties including, without limitation, drilling, test borings or other
disturbance of any Property for review of soils, compaction, environmental,
structural or other conditions, without Seller's prior written consent (which
may be withheld in Seller's sole and absolute discretion) provided that Seller
shall respond in writing to Buyer's request for permission to conduct any such
diligence or inspections within two (2) business days after Buyer's request;
(iii) prior to any discussions or interviews with any third party, any partner
of Seller, any tenants of a Property or their respective personnel; and prior to
any discussions or interviews with employees at any Property (which shall be
limited to designated senior employees) or third party property managers, Buyer
shall offer Seller the opportunity to have a representative present; (iv) Buyer
shall not disturb the use or occupancy or the conduct of business at any
Property; and (v) Buyer shall indemnify, defend and hold Seller harmless from
all loss, cost, and expense relating to personal injury or property damage
resulting from any entry by Buyer, its agents or representatives; provided
however that Buyer's indemnity shall not include liability for the mere
discovery of any condition already existing on the Properties and not the result
of Buyer's activities.

    (c) Buyer acknowledges that Seller has afforded Buyer and its agents and
representatives an opportunity to conduct such appraisals and investigations of
the Properties including, without limitation, investigations with respect to the
physical, environmental, economic and legal condition of the Properties, prior
to the Effective Date and the Buyer has completed all such investigations to its
satisfaction. Except in the case of fraud by Seller, Buyer assumes the full risk
that Buyer has failed completely and adequately to cause such inspections and
consider any and all results of such inspections. Buyer acknowledges (i) that
Buyer has entered into this Agreement with the intention of making and relying
upon its own investigation of the physical, environmental, economic and legal
condition of the Properties and the warranties and representations of Seller as
set forth in Article 4 hereof, (ii) that, other than those specifically set
forth in Article 4 below or in any document to be delivered pursuant to
Section 6.1, Seller is not making and has not at any time made any warranty or
representation of any kind, expressed or implied, with respect to the
Properties, including, without limitation, warranties or representations as to
habitability, merchantability, fitness for a particular purpose, title (other
than those specifically set forth in Article 4 below and other than Seller's
limited warranty of title set forth in the Deeds), zoning, tax consequences,
latent or patent physical or environmental condition, utilities, operating
history or projections, valuation, projections, compliance with law or the
truth, accuracy or completeness of the Disclosure Materials, (iii) that other
than those specifically set forth in Article 4 below or in any document to be
delivered pursuant to Section 6.1, Buyer is not relying upon and is not entitled
to rely upon any representations and warranties made by Seller or anyone acting
or claiming to act on Seller's behalf, (iv) that the Disclosure Materials
include soils, environmental and/or physical reports prepared for Seller by
third parties as to which Buyer has no right of reliance (provided, however,
that nothing herein shall be deemed to have limited Buyer's right to seek to
obtain from the third parties which prepared such reports the right to rely on
such reports at no cost to Seller or to conduct Buyer's own independent
evaluation of the Properties with respect to the matters covered in such
reports), and (v) that the Disclosure Materials may include economic projections
which reflect assumptions as to future market status and future Property income
and expense with respect to the Properties which are inherently uncertain and as
to which Seller has not made any guaranty or representation whatsoever. With
respect to the soils, environmental and/or physical reports prepared for Seller
by third parties, Buyer acknowledges that Seller has made no representation
whatsoever as to accuracy, completeness or adequacy thereof. Buyer further

Page 5

--------------------------------------------------------------------------------

acknowledges that it has not received from Seller any accounting, tax, legal,
architectural, engineering, property management or other advice with respect to
this transaction and is relying solely upon the advice of its own accounting,
tax, legal, architectural, engineering, property management and other advisors.
Except as provided in the representations and warranties of Seller set forth in
Article 4 below and except as otherwise expressly set forth in this Agreement or
in any document to be delivered pursuant to Section 6.1, based upon Buyer's
familiarity with and due diligence conducted by Buyer relating to the Properties
and pertinent knowledge as to the markets in which the Properties are situated
and in direct consideration of Seller's decision to sell the Properties to Buyer
for the Purchase Price, and not to pursue available disposition alternatives,
Buyer shall purchase the Properties in an "as is, where is and with all faults"
condition on the Closing Date and (except in the case of fraud by Seller)
assumes fully the risk that adverse latent or patent physical, environmental,
economic or legal conditions may not have been revealed by its investigations.
Seller and Buyer acknowledge that the compensation to be paid to Seller for the
Properties has taken into account that the Properties are being sold subject to
the provisions of this Section 2.4. Seller and Buyer agree that the provisions
of this Section 2.4 shall survive Closing.

    (d) Consistent with the foregoing and subject solely to the express
covenants and indemnities set forth in this Agreement and the representations
set forth in Section 4.1 or in any document to be delivered pursuant to
Section 6.1 below (as such covenants, indemnities and representations are
limited pursuant to Section 4.4 hereof) and except for rights, claims, demands
and liabilities arising out of or based upon any fraud by any of the Releasees
(as defined below), effective as of the Closing Date, Buyer, for itself and its
agents, affiliates, successors and assigns, hereby releases and forever
discharges Seller, Seller's Subsidiaries and their respective shareholders,
partners, members, officers and directors (collectively, the "Releasees") from
any and all rights, claims and demands at law or in equity, whether known or
unknown at the time of this agreement, which Buyer has or may have in the
future, arising out of the physical, environmental, economic or legal condition
of the Properties, including, without limitation, all claims in tort or contract
and any claim for indemnification or contribution arising under the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
Section 9601, et. seq.) or any similar federal, state or local statute, rule or
ordinance relating to liability of property owners for environmental matters.
Without limiting the foregoing, Buyer, upon Closing, shall be deemed to have
waived, relinquished and released Seller and all other Releasees from and
against any and all matters arising out of latent or patent defects or physical
conditions, violations of applicable laws and any and all other acts, omissions,
events, circumstances or matters affecting the Properties, except for breach of
the express covenants and indemnities set forth in this Agreement and the
representations and warranties set forth in Section 4.1 or in any document to be
delivered pursuant to Section 6.1 (as such covenants, indemnities and
representations are limited pursuant to Section 4.4 hereof) and except for
rights, claims, demands and liabilities arising out of or based upon any fraud
by any of the Releasees. For the foregoing purposes, Buyer hereby specifically
waives the provisions of Section 1542 of the California Civil Code and any
similar law of any other state, territory or jurisdiction. Section 1542
provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

Buyer hereby specifically acknowledges that Buyer has carefully reviewed this
subsection and discussed its import with legal counsel and that the provisions
of this subsection are a material part of this Agreement.

   

--------------------------------------------------------------------------------

Buyer
   

Page 6

--------------------------------------------------------------------------------

    (e) Subject to the express covenants and indemnities set forth in this
Agreement and the representations of Seller set forth in Section 4.1 or in any
document to be delivered pursuant to Section 6.1 (as such covenants, indemnities
and representations are limited pursuant to Section 4.4 hereof), Buyer shall
indemnify, defend, protect and hold Seller harmless from and against any and all
claims, actions, causes of action, demands, liabilities, damages, costs and
expenses (including attorneys' fees), whether direct or indirect, known or
unknown, foreseeable or unforeseeable, which are be asserted against Seller by
third parties at any time after the Closing due to acts or omissions occurring
and first arising after Closing, on account of or in any way arising out of or
connected with the Properties, including: (i) the physical condition, nature or
quality of the Properties (including the soils and groundwater on and under the
Real Property); (ii) the presence or release in, under, on or about the
Properties (including the soils and groundwater on and under the Real Property)
of any Hazardous Materials; and (iii) the ownership, management or operation of
the Properties, including any claim or demand by any tenant for the refund or
return of any security deposit or other deposit; provided, however, Buyer shall
not be obligated to indemnify Seller with respect to any such claims, actions,
causes of action, demands, liabilities, damages, costs or expenses to the extent
caused by the acts or omissions of Seller. At the Closing, upon the request of
Seller, Buyer shall deliver to Seller a certificate reaffirming the foregoing.

    (f)  Subject to the express covenants and indemnities set forth in this
Agreement and the representations of Buyer set forth in Section 4.2 or in any
document to be delivered pursuant to Section 6.1, Seller shall indemnify,
defend, protect and hold Buyer harmless from and against any and all claims,
actions, causes of action, demands, liabilities, damages, costs and expenses
(including attorneys' fees), whether direct or indirect, known or unknown,
foreseeable or unforeseeable, which are asserted against Buyer by third parties
at any time after the Closing due to acts or omissions occurring and first
arising before Closing, on account of or in any way arising out of or connected
with the Properties, including: (i) the physical condition, nature or quality of
the Properties (including the soils and groundwater on and under the Real
Property); (ii) the presence or release in, under, on or about the Properties
(including the soils and groundwater on and under the Real Property) of any
Hazardous Materials; and (iii) the ownership, management or operation of the
Properties, including any claim or demand by any tenant for the refund or return
of any security deposit or other deposit; provided, however, Seller shall not be
obligated to indemnify Buyer with respect to any such claims, actions, causes of
action, demands, liabilities, damages, costs and expenses to the extent caused
by the acts or omissions of Buyer. At the Closing, upon the request of Buyer,
Seller shall deliver to Buyer a certificate reaffirming the foregoing.

Page 7

--------------------------------------------------------------------------------

    Section 2.5  Title Exceptions.  

    (a) Title shall be conveyed by Seller or Seller's Subsidiaries to Buyer
(x) to the fee interest in the Real Property by grant deed, (y) to the leasehold
interest in the Real Property by an assignment of ground lease, and (z) to the
equity interest in the entity owing fee title to the Real Property by assignment
of member interest, as applicable, and in each case subject to: (i) liens to
secure payment of real estate taxes and assessments not delinquent;
(ii) applicable zoning and use laws, ordinances, rules and regulations of any
municipality, township, county, state or other governmental agency or authority;
(iii) all matters that would be disclosed by a physical inspection, that are
disclosed by the existing surveys of the Real Property that have been made
available to Buyer by Seller or that are actually known to Buyer; (iv) the Loan
Documents, as applicable; (v) any exceptions or matters created by Buyer, its
agents, employees or representatives; (vi) all Leases, (vii) Contracts accepted
by Buyer pursuant hereto; (viii) the Ground Leases, as applicable, and (ix) the
exceptions (other than those marked through for deletion) set forth on
Schedule B of the preliminary title reports or title policies approved by Seller
and Buyer and attached to this Agreement as Exhibit J. The foregoing exceptions
to title are referred to as the "Permitted Exceptions."

    (b) On or before the Closing of any Property, Seller shall eliminate any
deeds of trust, mortgages, judgment liens, mechanics' liens, and materialmen's
liens encumbering such Property, except: (i) the Loan Documents evidencing the
Assumed Indebtedness and creating the lien securing the Assumed Indebtedness, if
applicable to such Property, (ii) monetary liens not arising from the acts or
omissions of Seller or any of its employees, agents, contractors, or affiliates,
or (iii) mechanics' liens or material liens pertaining to work in progress as of
the Closing, the completion of which Buyer has agreed to undertake. If Seller
does not remove or provide to the satisfaction of Buyer for removal of the
objectionable exceptions to title before Closing, Buyer shall have the right
(x) to terminate this Agreement as to such Property in which case the Purchase
Price for the Properties shall be reduced by the amount of the Purchase Price
allocated to the affected Property, the portion of the Deposit allocated to the
affected Property shall be returned to Buyer and the term "Deposit" shall be
deemed to be reduced by an amount corresponding to the portion of the Deposit
returned to Buyer, or (y) to proceed with consummation of this transaction
notwithstanding such objectionable items.

    (c) Seller shall have no obligation to execute any affidavits or
indemnifications in connection with the issuance of Buyer's title insurance
excepting only the such customary affidavits as to authority, the rights of
tenants in occupancy, the status of mechanics' liens and other affidavits or
indemnifications reasonably necessary to address matters of title which Seller
has agreed to or is required to remove or cure pursuant to this Section 2.5.

    Section 2.6  Estoppels, SNDAs, Extended Title Coverage and Lender
Requirements.  At any time on or before October 15, 2001, Buyer may terminate
this Agreement as to any one or more specific Property pursuant to any provision
in this Section 2.6 as to such Property or Properties.

    (a) Seller shall have no obligation to deliver estoppel certificates
("Estoppels") or subordination, non-disturbance and attornment agreements
("SNDAs") from tenants occupying the Properties, from ground lessors under the
Ground Leases or from parties to reciprocal easement agreements, declarations of
restrictions or similar agreements ("REAs") encumbering the Properties. Subject
to the foregoing, during the Contract Period, Buyer and Seller shall cooperate
in preparing and obtaining Estoppels and SNDAs in a form acceptable to Buyer and
Buyer's lender in their sole discretion. Seller and Buyer shall jointly prepare
such Estoppels and SNDAs and shall use commercially reasonable efforts to obtain
such Estoppels and SNDAs. If Buyer, by October 14, 2001, has not received
(i) all Estoppels acceptable to Buyer in its sole discretion from ground lessors
and parties to REAs and (ii) Estoppels and SNDAs acceptable to Buyer in its sole
discretion from tenants occupying at least eighty percent (80%) of the gross
leasable area within any Property (the "Estoppel/SNDA Threshold"), Buyer may
terminate this Agreement as to the affected Property by delivering written
notice of its

Page 8

--------------------------------------------------------------------------------

election to do so no later than October 15, 2001. If Buyer elects to terminate
the Agreement pursuant to this Section 2.6(a), the Purchase Price for the
Properties shall be reduced by the amount of the Purchase Price allocated to the
Property or Properties for which the Estoppel/SNDA Threshold has not been
reached, that portion of the Option Payment allocated to such affected Property
or Properties shall be deemed released to Seller and the term "Deposit" shall be
reduced by an amount corresponding to the portion of the Option Payment deemed
released to Seller.

    (b) If Buyer, by October 14, 2001, shall not have received confirmation from
the Title Company of its willingness to issue (i) an ALTA policy or other form
of extended coverage reasonably satisfactory to Buyer for any Property,
(ii) CLTA endorsements 100, 100.20, 101.4, 103.3, 103.1A, 103.5, 103.7, 116,
116.1, 116.4, 116.7, 123.2, and 129, to the extent applicable, for any Property
located in the State of California, and equivalent endorsements, to the extent
available and applicable, for any Property located outside of the State of
California, or (iii) other required endorsements (the "Extended Coverage"), all
of which are acceptable to Buyer in its sole discretion, Buyer may terminate
this Agreement as to such affected Property or Properties by delivering written
notice of its election to do so no later than October 15, 2001. If Buyer elects
to terminate the Agreement pursuant to this Section 2.6(b), the Purchase Price
for the Properties shall be reduced by the amount of the Purchase Price
allocated to the Property or Properties for which the Extended Coverage shall
not be issued or available, that portion of the Option Payment allocated to such
affected Property or Properties shall be deemed released to Seller and the term
"Deposit" shall be reduced by an amount corresponding to the portion of the
Option Payment deemed released to Seller.

    (c) If Buyer, by October 14, 2001, determines, in its sole discretion, that
Buyer is or will be unable to fully satisfy the requirements of its prospective
lender, as to any specific Property or Properties not subject to the Assumed
Indebtedness, Buyer may terminate this Agreement as t such affected Property or
Properties by delivering written notice of its election to do so no later than
October 15, 2001. If Buyer elects to terminate the Agreement pursuant to this
Section 2.6(c), the Purchase Price for the Properties shall be reduced by the
amount of the Purchase Price allocated to such affected Property or Properties,
that portion of the Option Payment allocated to such affected Property or
Properties shall be deemed released to Seller and the term "Deposit" shall be
reduced by an amount corresponding to the portion of the Option Payment deemed
released to Seller.

    (d) Notwithstanding anything to the contrary contained in this Section 2.6,
Buyer's right to terminate this Agreement as to the Property commonly known as
Fairwood Square pursuant to Section 2.6(a) or Section 2.6(b) is further
conditioned upon Buyer concurrently terminating this Agreement as to the
Property commonly known as Village East regardless of satisfaction of the
Estoppel/SNDA Threshold and the availability of the Extended Coverage for the
Village East Property. Likewise, notwithstanding anything to the contrary
contained in this Section 2.6, Buyer's right to terminate this Agreement as to
the Property commonly known as Village East pursuant to Section 2.6(a) or
Section 2.6(b) is further conditioned upon Buyer concurrently terminating this
Agreement as to the Property commonly known as Fairwood Square regardless of
satisfaction of the Estoppel/SNDA Threshold and the availability of the Extended
Coverage for the Fairwood Square Property.

    Section 2.7  Seller's Rights As to Certain Properties  

    (a) Seller shall have the right, in its sole discretion, to delay the
Closing to a date not later than February 1, 2002 with respect to the Property
commonly known as Ontario Village.

    (b) Seller is negotiating a certain Redemption and Distribution Agreement
with the original contributors of the Properties commonly known as Palms to
Pines, Mission Plaza and Plaza de Monterey (collectively, the "Carver
Properties"). If Seller shall not conclude negotiations of such Redemption and
Distribution Agreement on or before September 15, 2001, Seller may terminate
this Agreement as to the Carver Properties by delivering written notice of its
election to do so no later than

Page 9

--------------------------------------------------------------------------------

September 15, 2001. If Seller elects to terminate the Agreement pursuant to this
Section 2.7(b), the Purchase Price for the Properties shall be reduced by the
amount of the Purchase Price allocated to the Carver Properties, that portion of
the Option Payment allocated to the Carver Properties shall be returned to
Buyer, and the term "Deposit" shall be deemed reduced by an amount corresponding
to the portion of the Option Payment returned to Buyer. If Seller or its
successor by merger or operation of law or a liquidating trust established for
Seller subsequently sells the Carver Properties to a third party for an
aggregate purchase price in excess of the aggregate amount of the Purchase Price
allocated to the Carver Properties under this Agreement, Buyer shall be entitled
to receive payment in the amount equal to fifty percent (50%) of the amount of
the aggregate purchase price for the Carver Properties paid by the third party
minus (x) the aggregate Purchase Price allocated to the Carver Properties under
this Agreement, (y) the closing costs incurred by Seller in connection with the
sale of the Carver Properties to such third party and (z) the liability incurred
by Seller or Seller's Subsidiaries under any and all tax protection agreements
or contribution agreements to which Seller or Seller's Subsidiaries are parties
with respect to the Carver Properties and which provide for protection against
gain recognition for any of the contributors.

ARTICLE 3
CONDITIONS PRECEDENT

    Section 3.1  Conditions.  

    (a) Notwithstanding anything in this Agreement to the contrary, Buyer's
obligation to purchase any one specific Property shall be subject to and
contingent upon the satisfaction or written waiver by Buyer of the following
conditions precedent, as applicable, with respect to such Property:

(i)The willingness, upon the sole condition of the payment of any regularly
scheduled premium, of the Title Company to issue a CLTA or standard overage
owner's policy or policies of title insurance, with respect to each Property,
except the Properties commonly known as Ladera and Margarita Plaza for which no
title insurance shall be obtained, insuring Buyer (or Buyer's permitted assignee
or nominee) that the fee title or leasehold title of Seller or Seller's
Subsidiaries, as applicable, in the applicable Real Property is vested of record
in Buyer (or Buyer's permitted assignee or nominee) on the Closing Date subject
only to the printed conditions and exceptions of such policies and the Permitted
Exceptions applicable to such Real Property (excluding the exceptions referred
to in Section 2.5(a)(iii) [other than matters shown by new surveys acquired
after the Effective Date by Buyer or matters imposed by the Title Company based
on its inspection of the Properties] and excluding Contracts referred to in
clause (vii) of such Section other than recorded Contracts) (the "Buyer's Title
Policies"); provided that, if and to the extent that the Title Company requires,
as a condition of the deletion the exception referred to in
Section 2.5(a)(iii) up-dated or more current surveys, Buyer shall cause such
surveys to be obtained before the Closing Date and Buyer shall bear the cost of
such surveys.

(ii)Seller's performance or tender of performance of all material obligations
under this Agreement with respect to the applicable Property, including Seller's
covenants under Section 4.2 with respect to such Property;

(iii)On or before the Closing Date, with respect to those Properties subject to
the Assumed Indebtedness, Seller and Buyer shall have obtained as to such
Properties (x) the written approval of Buyer's purchase of the Properties
subject to the Assumed Indebtedness from each Lender, (y) a written
acknowledgement from such Lender that no default exists in the payment of
principal or interest or monetary payments of the Assumed Indebtedness and, to
such Lender's knowledge, no other material default exists and (z) a release of

Page 10

--------------------------------------------------------------------------------

Seller and Seller's Subsidiaries from all obligations of borrower under the
applicable Loan Documents (each a "Lender's Consent").;

(iv)On or before the Closing Date, with respect to those Properties subject to a
Ground Lease which requires consent of the ground lessor to the purchase of the
leasehold interest, Seller and Buyer shall have obtained the written consent of
such ground lessor to Buyer's purchase of the leasehold interest in such
Properties (each a "Ground Lessor's Consent") and Seller and Buyer shall use
their commercially reasonable efforts to obtain each such Ground Lessor's
Consent;

(v)On or before the Effective Date, this Agreement and the transaction
contemplated herein shall have been approved by the Board of Directors of
Seller;

(vi)On or before the Closing Date, Seller and Buyer shall have obtained the
waiver or deemed waiver from those parties identified on Exhibit S having a
right of first refusal for the Properties identified on Exhibit S (the "ROFR
Party"). If, during the Contract Period, any ROFR Party shall have properly and
timely exercised its right of first refusal and purchased the applicable
Property or Properties, then the Purchase Price for the Properties shall be
reduced by the amount of the Purchase Price allocated for the Property or
Properties for which the applicable ROFR Party exercised its option, that
portion of the Deposit allocated to such affected Property or Properties shall
be returned to Buyer and the term "Deposit" shall be deemed reduced by the
amount of the Deposit returned to Buyer;

(vii)As of the Closing Date, there shall not have been bankruptcy filings during
the Contract Period (either voluntary or involuntary) for any Property involving
tenants whose aggregate annual rent as stated in the respective leases of such
tenants aggregates more than ten percent (10%) of the aggregate annual rent from
all tenants for such Property (provided, however, that if bankruptcy filings
have occurred with respect to leases in which the annual rent exceeds ten
percent (10%) of the annual rent with respect to all leases for such Property,
then this condition precedent shall not apply if Seller agrees that the Purchase
Price for any affected Property or Properties shall be reduced by an amount
equal to 10 times the aggregate annual rent in excess of such ten percent (10%)
amount payable under the leases affected by such bankruptcy filings);

(viii)All of Seller's representations and warranties as set forth in Article 4
are true and correct in all material respects as of October 12, 2001 as to all
Properties (except as to Ontario Village Property for which Seller's
representations and warranties shall be true and correct in all material
respects as of the Closing Date for the Ontario Village Property), but in each
case as modified by additional information provided by Seller to Buyer;

(ix)There shall have occurred no damage, destruction or Taking which would
entitle Buyer to terminate this Agreement as to any Properties pursuant to the
provisions of Section 7.1;

(x)Seller shall cause the existing environmental insurance policy issued by AIG
Environmental covering the Properties (and other properties owned by Seller and
Seller's Subsidiaries) to be assigned to Buyer as to the Properties with an
allocation of coverage limits under such policy to the Properties in the amount
of $8,500,000 to the extent the terms of the policy permit such assignment;
provided that such assignment shall prohibit Buyer from making claims under such
policy for any release or other matter first arising after the Closing for such
Property; and

(xi)On or before the Closing, Buyer shall have obtained, at its sole cost and
expense, certifications that no Uniform Commercial Code financing statements
evidencing the existence of any security interest encumbering the Personal
Property or the equity interest

Page 11

--------------------------------------------------------------------------------

of Seller or Seller's Subsidiaries in the limited liability companies that are
the fee owners of the Properties commonly known as Margarita Plaza and Ladera
Center and no fixture filings are on file in either the central filing records
for Uniform Commercial Code filings of any state in which any Property is
located or in the Uniform Commercial Code records of any county in which any
Property is located

    (b) Notwithstanding anything in this Agreement to the contrary, Seller's
obligation to sell any one specific Property shall be subject to and contingent
upon the satisfaction or written waiver by Seller of the following conditions
precedent, as applicable, with respect to such Property:

(i)Buyer shall tender to Seller payment of the Purchase Price for the Property
or Properties which are the subject of a Closing, as adjusted pursuant to the
provisions of this Agreement; and

(ii)On or before the Closing Date, Seller and Buyer shall have obtained the
Lender's Consents, if applicable for the Property or Properties which are the
subject of a Closing, upon terms reasonably acceptable to Seller and Buyer;

(iii)On or before the Closing Date, Seller and Buyer shall have obtained the
Ground Lessor's Consents, if applicable for the Property or Properties which are
the subject of a Closing; and

(iv)Seller's obligation to sell the Properties identified on Exhibit S is
subject to the provisions of Section 3.1(a)(vi) to the extent any ROFR Party
exercises its option to purchase the Property or Properties subject to a right
of first refusal as described in Exhibit S.

Page 12

--------------------------------------------------------------------------------





    Section 3.2  Failure or Waiver of Conditions Precedent.  

    (a) If any of the conditions set forth in Section 3.1(a) is not fulfilled or
waived in writing by Buyer as to any specific Property, Buyer may, by written
notice to Seller, terminate this Agreement as to such Property, but not as to
any other Property or Properties. If any of the conditions set forth in
Section 3.1(b) is not fulfilled or waived in writing by Seller as to any
specific Property, Seller may, by written notice to Buyer, terminate this
Agreement as to such Property, but not as to any other Property or Properties.
Either party may, at its election, at any time or times on or before the date
specified for the satisfaction of the condition, waive in writing the benefit of
any of the conditions set forth in Sections 3.1(a) and 3.1(b) above. In any
event, Buyer's consent to the close of escrow with respect to any specific
Property pursuant to this Agreement shall waive any remaining unfulfilled
conditions for the benefit of Buyer with respect to such Property, but such
consent shall not waive Buyer's right with respect to any of the other
Properties or of Seller's covenants, representations, or warranties which
survive Closing as herein provided.

    (b) Notwithstanding anything to the contrary contained in Section 3.2(a), if
Buyer desires to terminate this Agreement as to any Property or Properties based
upon a failure of the conditions set forth in Sections 3.1(a)(i), (ii), (iv),
(v), (vi), or (viii) above, Seller shall have the right (by giving notice to
Buyer), but not the obligation, for a period of 30 days within which to cure
such failure and the Closing as to such affected Properties only shall be
deferred for such curative period. If Seller has not cured such failure within
such cure period then Buyer may elect to terminate this Agreement as to such
affected Property.

    (c) Notwithstanding anything to the contrary contained in Section 3.2(a), if
Buyer desires to terminate this Agreement based upon a failure of the condition
set forth in Sections 3.1(a)(iii), Seller and Buyer shall each have the right
(by giving notice to the other), but not the obligation, to delay the Closing
for an additional period or periods to a date not later than June 30, 2002, if
exercised by Seller, and to a date not later than January 31, 2002, if exercised
by Buyer, as to the affected Property or Properties to provide Seller and Buyer
with additional time to obtain the Lender's Consents and the Closing as to such
affected Property or Properties only shall be deferred for such period or
periods. The parties shall mutually cooperate and use commercially reasonable
efforts to obtain the Lender's Consents to the sale of the Properties encumbered
by the Assumed Indebtedness. If Buyer and Seller are not able to obtain the
Lender's Consent for any specific Property or Properties within such additional
time, then Buyer may elect to terminate this Agreement as to such affected
Property. If, for any specific Property, Buyer has (i) accepted the Loan
Documents with all existing terms and conditions therein without modification,
(ii) executed and delivered to Lender the Loan Assignment and Release Documents
(as defined in Section 6.1(a)(xii)) in exactly the form required by Lender and
all other documents required by Lender for the assumption of the Assumed
Indebtedness; (iii) formed a single purpose entity (to the extent required by
Lender) or any other entity to take title to the Property, which entity
satisfies all of the requirements of Lender; and (iv) substituted a sufficiently
capitalized entity or entities for all environmental indemnities, non-recourse
carve-out indemnities or guaranties, if any, in place of any existing third
party indemnitors or guarantors, which substituted entity is satisfactory to
Lender, and Lender's Consent has not been obtained with respect to such Property
notwithstanding satisfaction of the foregoing conditions and Buyer's
commercially reasonable efforts to obtain such Lender's Consent, then upon
Buyer's exercise of its right to terminate this Agreement as to such Property,
the Purchase Price for the Properties shall be reduced by the amount of the
Purchase Price allocated to the affected Property, the portion of the Deposit
allocated to the affected Property shall be returned to Buyer and the term
"Deposit" shall be deemed to be reduced by an amount corresponding to the
portion of the Deposit returned to Buyer. If any one of the conditions
enumerated in the foregoing sentence has not been satisfied, then upon Buyer's
exercise of its right to terminate this Agreement as to the affected Property,
the Purchase Price for the Properties shall be reduced by the amount of the
Purchase Price allocated to the affected Property, the portion of the

Page 13

--------------------------------------------------------------------------------

Deposit allocated to the affected Property shall be deemed released to Seller
and the term "Deposit" shall be deemed to be reduced by an amount corresponding
to the portion of the Deposit released to Seller.

    (d) In the event this Agreement is terminated as to any Property or
Properties by either Seller or Buyer as a result of the failure of a condition
precedent which is not waived in writing by the party for whose benefit such
condition precedent exists, and other than a termination resulting from a
default by Buyer under this Agreement, the Purchase Price for the Properties
shall be reduced by the amount of the Purchase Price allocated to the affected
Property or Properties, that portion of the Additional Deposit allocated to such
affected Property or Properties shall be returned to Buyer, that portion of the
Option Payment allocated to such affected Property or Properties shall be deemed
released to Seller, and the term "Deposit" shall be deemed reduced by the amount
of the Additional Deposit returned to Buyer and the amount of the Option Payment
deemed released to Seller. This Section 3.2(d) shall not apply to the condition
precedent set forth in Section 3.1(a)(iii), for which the terms of
Section 3.2(c) shall apply, or the condition precedent set forth in
Section 3.1(a)(vi), for which the terms of Section 3.1(a)(vi) shall apply, with
respect to failure of such conditions.


ARTICLE 4
COVENANTS, WARRANTIES AND REPRESENTATIONS


    Section 4.1  Seller's Warranties and Representations.  Seller expresses to
Buyer the representations and warranties set forth below as of the date of this
Agreement.  Seller hereby represents and warrants with respect to itself and
Seller's Subsidiaries (as applicable) as follows:

    (a) The Seller is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization and the Seller is qualified
to do business in California. The Seller has full power and lawful authority to
enter into and carry out the terms and provisions of this Agreement and to
execute and deliver all documents which are contemplated by this Agreement, and
all actions of the Seller necessary to confer such power and authority upon the
persons executing this Agreement (and all documents which are contemplated by
this Agreement) on behalf of the Seller have been taken. Each of the Seller's
Subsidiaries is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization and each of the Seller's Subsidiaries
is qualified to do business in the State in which the Properties owned by such
Seller's Subsidiary is located. Attached hereto as Exhibit L is a true and
correct copy of a resolution of the Board of Directors of Seller authorizing,
confirming and ratifying the execution of this Agreement and the performance by
Seller of all actions necessary or appropriate to consummate the transactions
contemplated by this Agreement;

    (b) Except with respect to the third party consents expressly described in
or contemplated under this Agreement or expressly required under any agreements
included in Intangible Property, the Seller's execution and delivery of this
Agreement, the consummation of the transactions contemplated hereby and the
performance of the Seller's obligations under the instruments required to be
delivered by the Seller and the Seller's Subsidiaries at the Closing, do not and
will not require the consent, approval or other authorization of, or
registration, declaration or filing with, (collectively, "Consents") any
governmental authority (excepting the recordation of Closing documents
contemplated in this Agreement and any filings required under applicable state
or federal securities or tax laws) or any other person or entity, except such
Consents as will be obtained on or before Closing or as to which the failure to
obtain would not have a material and adverse effect on Seller's performance of
its obligations under this Agreement, and do not and will not result in any
material violation of, or material default under, any term or provision of any
agreement, instrument, mortgage, loan agreement or similar document to which the
Seller or Seller's Subsidiaries is a party or by which the Seller or Seller's
Subsidiaries is bound;

Page 14

--------------------------------------------------------------------------------

    (c) Except as set forth in Exhibit E, there is no litigation, investigation
or proceeding pending or, to the best of the Seller's knowledge, contemplated or
threatened which would impair or adversely affect the ability of Seller or
Seller's Subsidiaries to perform its respective obligations under this
Agreement;

    (d) Neither the Seller nor any of the Seller's Subsidiaries is a "foreign
person" as defined in Internal Revenue Code 1445(f)(3);

    (e) Except as set forth in Exhibit E, as of the date of this Agreement,
Seller has no knowledge that, and has received no written notice from any
governmental authorities that, eminent domain proceedings for the condemnation
of any Property or any part of a Property are pending;

    (f)  Except as set forth in Exhibit E, as of the date of this Agreement,
Seller has no knowledge of, and has received no written notice of, any
threatened or pending litigation affecting the Property;

    (g) Except as set forth in Exhibit E, as of the date of this Agreement,
Seller has received no written notice from any governmental authority that the
improvements constituting any Property are presently in material violation of
any applicable building codes where such violation has not been cured in all
material respects;

    (h) Except as set forth in Exhibit E, as of the date of this Agreement,
Seller has received no written notice from any governmental authority that any
Property is presently in material violation of any applicable zoning, land use
or other law, order, ordinance, rule or regulation affecting the Property which
violation has not been cured, that any investigation has been commenced or is
contemplated with respect to any such possible failure of compliance and Seller
has not received written notice from any insurance company or Board of Fire
Underwriters of any defect or inadequacy in connection with a Property or its
operation where such defect or inadequacy has not been cured in all material
respects;

    (i)  Except as set forth in Exhibit N, as of the date of this Agreement, no
Contracts involving payment in excess of $5,000 per annum with respect to any
Property will be binding upon Buyer after the Closing, other than such Contracts
that are cancelable by the owner of the Property within 30 days after written
notice from such owner without penalty or premium;

    (j)  As of the date of this Agreement, except as set forth in the
environmental reports included within the Disclosure Materials and any reports
or studies prepared by or for Buyer, Seller has received no written notice of
the presence or release of any Hazardous Materials presently deposited, stored,
or otherwise located on, under, in or about any Property which require reporting
or potentially require reporting to any governmental authority, monitoring,
clean up or remediation or are otherwise not in material compliance with
environmental laws, regulations and orders;

    (k) The Rent Rolls for all of the Properties (other than those commonly
known as Ladera and Margarita Plaza) constituting Exhibit C-1 to this Agreement
accurately identify as to each Lease as of June 28, 2001; the date of the rent
start; the expiration date of the current term of the Lease; the current base
rental payable under such Lease; amount of additional rent (i.e., cost recovery)
currently billed to the tenant under the Lease; and the approximate gross
leaseable area of the premises, and the list of security deposits for all of the
Properties (other than those commonly known as Ladera and Margarita Plaza)
attached hereto as Exhibit C-2 accurately identifies for each Lease the amount
of any security deposit held by Seller. As of June 28, 2001, Seller had not
received written notice of any material default by Seller under any Leases,
which default had not been cured in all material respects, and Seller has not
delivered any default notice to a tenant under any Lease, except with respect to
delinquent rents disclosed in the aged delinquency report contained within the
Disclosure Materials, and, to Seller's knowledge and except as set forth in the
delinquency reports provided by Seller to Buyer, Seller was not aware of any
other material default by a tenant under a Lease, which defaults have not been
cured in all material respects; and

Page 15

--------------------------------------------------------------------------------

    (l)  With respect to the matters contained in the Disclosure Materials
List & Statement and the Disclosure Materials, to Seller's knowledge, Seller has
not willfully or intentionally or as a result of gross negligence omitted to
state any material facts required to be stated therein or willfully and
intentionally or as a result of gross negligence made any untrue statement of a
material fact, which would render the Disclosure Materials List & Statement or
the Disclosure Materials materially misleading.

    (m) With respect to financial records which are included within the
Disclosure Materials, the information for 1999 and 2000 as to historical minimum
rents, historical percentage rents, historical expenses and historical
additional rent (cost recoveries) is true and correct in all material respects.
Seller's warranty as to accuracy does not apply with respect to budgets or
projections for future periods.

    (n) The list of leases (identified by date) and amendments (also identified
by date) as contained in the Disclosure Materials and included as part of
Exhibit B is accurate and complete in all material respects.

    (o) Seller is not in default in payment of principal or interest under the
Assumed Indebtedness or in payment of rent or other monetary amounts under the
Ground Leases. To Seller's knowledge, Seller is not in default of any other
material provision of the Assumed Indebtedness or the Ground Leases.

    (p) The Loan Documents listed in Exhibit P are the only documents to which
Seller is a party relating to the Assumed Indebtedness.

    (q) Except as set forth in Exhibit S, as of the date of this Agreement,
Seller has no knowledge of any parties having an option, right of first refusal,
right of first offer or other right to purchase any Property or Properties that
would be triggered by the transaction contemplated hereby.

    Subject to the provisions of Section 4.4, Seller shall be liable for the
breach of any representation and warranty of Seller set forth in this
Section 4.1.

* * * * *

    For the foregoing purposes, the terms "Seller's knowledge" or words of
similar effect shall mean the current actual, subjective knowledge of Scott
Verges, Michael Rubin and Daniel Platt (collectively, the "Knowledge Persons"),
in each case without independent investigation or inquiry other than inquiry of
Kevin Cavanaugh. Seller represents and warrants to Buyer that these individuals
are the individuals employed by Seller that have primary management, or
maintenance responsibility for the Properties so that no individual likely to
have material and specialized knowledge as to the Properties has been omitted
from this list. Such individuals' knowledge shall not include information or
material which may be in the possession of Seller or the named individuals, but
of which the named individuals are not actually aware. None of the named
individuals whose sole knowledge is imputed to a Seller under this Section nor
any party other than the Seller affording a representation shall bear
responsibility for any breach of such representation.

    Section 4.2  Seller's Covenants.  Seller hereby covenants and agrees as
follows:

    (a) During the Contract Period, Seller will exercise reasonable and good
faith efforts (i) to operate and maintain the Properties in a manner consistent
with current practices and (ii) to comply, where such compliance is the
obligation of Seller (and not of a tenant or other party) in all material
respects with all material laws and regulations applicable to the Properties;

    (b) During the Contract Period, Seller will not sell or otherwise dispose of
any significant items of Personal Property unless replaced with an item of like
value, quality and utility;

    (c) Following the Effective Date and until the end of the Contract Period,
Seller shall not enter into or modify any Contracts relating to the operation or
maintenance of a Property, except for

Page 16

--------------------------------------------------------------------------------

(i) those entered into in the ordinary course of business with parties which are
not affiliates of Seller and (A) which are cancelable upon not more than thirty
(30) days prior notice without penalty or premium or (B) which require payments
to the applicable vendor of $2,000 or less per year, or (ii) those otherwise
approved in writing by Buyer, which approval shall not be unreasonably withheld
and shall be deemed given if Buyer should fail to approve or disapprove proposed
Contract matters in writing within three (3) business days following receipt of
Seller's written request (which shall include all material information necessary
to allow Buyer to make an informed decision). At Buyer's written request
provided at least three (3) business days prior to the Closing Date, Seller
shall deliver notice of termination on the Closing Date as to any and all
Contracts that Buyer desires to terminate, provided that such termination shall
be effective following any notice or waiting period for such termination
described in the Contract. Notwithstanding the foregoing, Seller shall terminate
all property management agreements (including without limitation the property
management agreement with DDR Real Estate Services, Inc. ("DDRS")), brokerage
agreements and exclusive leasing agreements applicable to the Properties as of
the Closing Date, at Seller's expense;

    (d) Following the Effective Date and until the end of the Contract Period,
Seller will not execute or modify in any material fashion any Leases or any
Ground Leases, other than with Buyer's prior consent, which shall be deemed
given if Buyer (in the person of Philip Montgomery or Richard Mack,
representatives of Buyer) should fail to approve or disapprove proposed lease
matters in writing within five (5) business days following receipt of Seller's
written request (which shall include all material information necessary to allow
Buyer to make an informed decision). Buyer shall exercise its rights of approval
of leasing matters reasonably and in good faith. Seller shall use reasonable
efforts to continue to seek leases for the Properties in a manner consistent
with present practice;

    (e) During the Contract Period, Seller shall not voluntarily create, consent
to or acquiesce in the creation of liens or exceptions to title without Buyer's
prior written consent, provided that (i) Buyer shall not unreasonably withhold
or delay consent to any proposed matters affecting title necessary to maintain
or enhance the value of the pertinent Property and (ii) Seller shall be
permitted without Buyer's consent to pursue all actions necessary to memorialize
the subdivision, property exchange and redevelopment activities of the Property
commonly known as the Fremont Hub (the "Fremont Hub Redevelopment") and make any
non-material changes to the documentation and site plans relating thereto.
Notwithstanding the foregoing, Seller (x) shall routinely keep Buyer advised of
and involved in the developments relating to the Fremont Hub Redevelopment;
(y) will not consent to any material changes to the documentation and site plans
relating to the Fremont Hub Redevelopment without obtaining Buyer's consent;
(z) will not enter into any lease for the Fremont Hub, enter any construction
contract or development services agreement relating to the Fremont Hub
Redevelopment or approve any construction budget for the Fremont Hub
Redevelopment, without in each case obtaining Buyer's prior consent, and such
consent shall be deemed given if Buyer (in the person of Philip Montgomery or
Richard Mack, representatives of Buyer) should fail to approve or disapprove
such proposed lease, agreement or budget in writing within five (5) business
days following receipt of Seller's written request (which shall include all
material information necessary to allow Buyer to make an informed decision).
Buyer shall exercise its rights of approval under this Section 4.2(e) without
delay, reasonably and in good faith.

    (f)  During the Contract Period, Seller shall maintain its currently
effective policies of property insurance and rental loss insurance for the
Improvements;

    (g) During the Contract Period, Seller shall use commercially reasonable
efforts (but at no material cost to Seller except as may otherwise be expressly
provided in this Agreement) to obtain all third party and governmental approvals
and consents necessary to consummate the transactions contemplated hereby and to
assist Buyer in obtaining Buyer's financing and to otherwise consummate the
transactions contemplated hereby;

Page 17

--------------------------------------------------------------------------------

    (h) During the Contract Period, Seller shall maintain its books accounts and
records in accordance with generally accepted accounting principles and in a
manner consistent with past practice;

    (i)  During the Contract Period, Seller shall observe and comply with the
material terms and conditions of all Contracts, Leases, Property licenses, and
Property approvals;

    (j)  During the Contract Period, Seller shall not knowingly or intentionally
take any action which would cause the representations and warranties contained
in Section 4.1 (other than as permitted in this Agreement) to cease to be true
and correct in all material respects as of the Closing Date as though then made
and shall promptly notify Buyer of any event, circumstances or discovery
inconsistent therewith;

    (k) During the Contract Period, Seller shall comply in all material respects
with the Leases and all existing easements, covenants, conditions, restrictions
and other encumbrances affecting any Property;

    (l)  During the Contract Period, Seller shall use reasonable efforts to
provide Buyer with copies of any written notices received by Seller during the
Contract Period, which notices relate to matters described in Section 4.1;

    (m) During the Contract Period, Seller shall notify Buyer of any litigation
filed against Seller or concerning any of the Properties during the Contract
Period within a reasonable period of time after Seller is made aware of such
litigation and Exhibit E shall be revised to include such litigation;

    (n) Seller will cooperate with any auditors for Buyer, in connection with an
audit of 1999 and 2000 combined financial statements for the Properties,
including allowing such auditor access to all relevant records of Seller, access
to Seller's MRI system and rendering such other assistance as is reasonable,
which audit will begin after the Effective Date and conclude within 75 days
after Closing; provided that Buyer shall pay all fees and expenses charged by
such auditor for such audit;.

Page 18

--------------------------------------------------------------------------------



    Section 4.3  Buyer's Warranties and Representations.  

    Buyer hereby represents and warrants to Seller that the following are true
as of the date of this Agreement:

    (a) Buyer is a duly formed and validly existing limited partnership under
the law of the state of its formation and is (or on the Closing Date will be) in
good standing under the laws of the states where each Property is located and
Buyer has the full right, authority and power to enter into this Agreement, to
consummate the transactions contemplated herein and to perform its obligations
hereunder and under those documents and instruments to be executed by it at the
Closing, and each of the individuals executing this Agreement on behalf of Buyer
is authorized to do so, and this Agreement constitutes a valid and legally
binding obligation of Buyer enforceable against Buyer in accordance with its
terms.

    (b) Buyer's execution and delivery of this Agreement, the consummation of
the transactions contemplated hereby and the performance of Buyer's obligations
under the instruments required to be delivered by Buyer at the Closing, do not
and will not result in any material violation of, or material default under, any
term or provision of any agreement, instrument, mortgage, loan agreement or
similar document to which Buyer is a party or by which Buyer is bound.

    (c) There is no litigation, investigation or proceeding pending or, to the
best knowledge of Philip Montgomery or Richard Mack, representatives of Buyer,
contemplated or threatened against Buyer which would impair or adversely affect
Buyer's ability to perform its obligations under this Agreement or any other
instrument or document related hereto.

    Section 4.4  Survival/Limitations.  

    (a) Subject to subsection (b) below, the parties agree that Seller's
warranties and representations contained in Sections 4.1 of this Agreement shall
survive Buyer's purchase of the Properties and the Closing Date for a period
ending on the earlier of the first anniversary of the applicable Closing Date
for the affected Property or December 15, 2002 (the "Limitation Period"). Such
termination as of the close of the Limitation Period shall apply to known as
well as unknown breaches of such warranties or representations. Subject to
subsection (b) below, Buyer's waiver and release set forth in Section 2.4 shall
apply fully to liabilities under such representations and warranties not set
forth in a Claim Notice as described below. Buyer specifically acknowledges that
such termination of liability represents a material element of the consideration
to Seller.

    (b) Any claim of Buyer based upon a breach of any representation or warranty
or covenant or a claim under any indemnity contained in this Agreement or any
representation, warranty, covenant or indemnity contained in any other document
or instrument delivered by Seller to Buyer at Closing (collectively a "Breach")
shall be expressed, if at all, in writing setting forth in reasonable detail the
basis and character of the claim (a "Claim Notice"), and must be delivered to
Seller prior to the expiration of the applicable Limitation Period.
Notwithstanding the foregoing, Buyer's right to make and recover any claim
pursuant to a Claim Notice shall be subject to the following: (i) with respect
to a Breach of Seller's representations and warranties contained in this
Agreement or a Breach under an indemnity contained in the Assignment of
Intangibles or the Assignment of Leases (as such terms are defined in
Section 6.1(a) below), Buyer shall not make any claim on account of such Breach
unless and until the aggregate measure of such claims with respect to the
Property exceeds $500,000, in which event Buyer's claims shall be limited to an
amount equal to the amount by which such aggregate claims exceed such $500,000
threshold and (ii) Seller's aggregate liability for claims arising out of all
Breaches (i.e., those described in clause (i) above as well as all other
Breaches) shall not, in the aggregate, exceed $2,500,000.00 exclusive of the
amounts of any insurance proceeds actually received by Seller which are to be
applied to Breaches, and (iii) Buyer shall have no right to deliver a Claim
Notice with respect to a Breach of a representation and warranty of Seller
contained in this Agreement to the extent that Buyer had knowledge of such
Breach as of the Closing Date. Notwithstanding anything to

Page 19

--------------------------------------------------------------------------------

the contrary provided in this Agreement, in no event shall Seller be liable to
Buyer for any consequential or punitive damages based upon any breach of this
Agreement, including breaches of representation or warranty. Subject to
applicable principles of fraudulent conveyance, in no event shall Buyer seek
satisfaction for any obligation from any shareholders, officers, directors,
employees, agents, legal representatives, successors or assigns of such trustees
or beneficiaries, nor shall any such person or entity have any personal
liability for any such obligations of Seller. Provided, however, that the
limitations set forth in this Section 4.4(b) shall not apply in the event of
fraud.

    (c) Seller shall have a period of 30 days within which to cure a Breach for
which a Claim Notice has been received, or, if such Breach cannot reasonably be
cured within 30 days, an additional reasonable time period of up to an
additional 60 days (for a total of 90 days), so long as such cure has been
commenced within such 30 days and is at all times diligently pursued. If the
Breach is not cured after actual written notice and within such cure period,
Buyer's sole remedy shall be an action at law for damages against Seller, which
must be commenced with respect to a Breach of a representation or warranty
contained in this Agreement or a Breach of a covenant contained in Section 4.2
hereof or a Breach of an indemnity obligation in Section 2.4(f) hereof, if at
all, by a date which is the earlier of the first anniversary of the applicable
Closing Date for the Property affected by the Breach or December 15, 2002. The
existence or pendency of such cure rights shall not delay the Closing Date. The
provisions of this Section 4.4 shall survive the Closing or any termination of
this Agreement.

    Section 4.5  Operating Records  

    Each party agrees to make available to the other party from time to time,
but not more frequently than quarterly, upon reasonable notice, for a period of
two years following the Closing Date, such party's operating records for the
Properties, to the extent such party has operating records, in order to permit
the requesting party to prepare such historical financial statements for the
Properties as such party requires to satisfy legal or contractual obligations.
The party making its operating records available shall have no obligation to
prepare any operating statements or incur any expense in connection with the
provisions of this Section. Seller shall not be obligated to retain operating
records or make such operating records available to Buyer to the extent such
records have been delivered to Buyer.

    Section 4.6  Seller's Employees.  

    During the Contract Period, Buyer shall have the right to discuss with any
officer, director, employee or agent of Seller or any of Seller's affiliates the
possibility of such person's becoming an officer, director, employee or agent of
Buyer or an affiliate of Buyer prior to or after the Closing.

    Section 4.7  Buyer's Covenants as to Fremont Hub.  

    During the Contract Period, Buyer shall solicit from DDRS and consider a
proposal from DDRS for a development services agreement with DDRS relating to
development services to be performed by DDRS after the Closing for the Fremont
Hub Property on behalf of Buyer with respect to the Fremont Hub Redevelopment.
Such proposal from DDRS shall contain commercially reasonable terms regarding
the scope of the services to be performed by DDRS, the fees to be paid to DDRS,
and the performance standards for DDRS that will be acceptable to Buyer, and
shall have a term ending on the date which is the earlier of (a) the date on
which all services to be performed by DDRS under the agreement have been
completed or (b) November 1, 2002. The fees to be payable pursuant to the
development services agreement shall not exceed the following: (i) with respect
to leasing commissions, the current fees payable under the existing liquidation
services agreement between Seller and DDRS and (ii) with respect to other
development services fees, an amount not to exceed four percent (4%) of the hard
costs for the Fremont Hub Redevelopment. During the Contract Period, Seller
shall utilize the services of Jenkens & Gilchrist as its chief outside counsel
in connection with all matters relating to the

Page 20

--------------------------------------------------------------------------------

Fremont Hub Redevelopment. Notwithstanding anything to the contrary contained
herein, DDRS shall not be a third party beneficiary to this Section 4.7 or any
other provision of this Agreement.


ARTICLE 5
DEPOSIT; DEFAULT


    Section 5.1  Buyer's Default & Deposit.  Buyer shall deliver the Deposit as
required under Section 2.2. In the event that this transaction is consummated as
contemplated by this Agreement, then the entire amount of the Deposit (as may be
adjusted pursuant to the terms of this Agreement) shall be credited against the
Purchase Price. The entire amount of the Option Payment shall be nonrefundable
except in the event this transaction fails to close due to termination of this
Agreement pursuant Section 2.5(b), Section 2.7(b), Section 3.1(a)(vi) or
Section 5.2 in which event that portion of the Option Payment allocated to the
affected Property shall be returned to Buyer. If the Agreement is terminated as
to any Property or Properties pursuant to Section 3.2(c), the portion of the
Option Payment allocated to the affected Property shall be returned to Buyer to
the extent permitted under Section 3.2(c). BUYER ACKNOWLEDGES THAT SELLER'S
AGREEMENT NOT TO PURSUE OR ACCEPT OTHER OFFERS TO PURCHASE ALL OR ANY OF THE
PROPERTIES IS SUFFICIENT CONSIDERATION FOR THE OPTION PAYMENT AND THAT THE
NON-REFUNDABILITY OF THE OPTION PAYMENT IS A MATERIAL INDUCEMENT TO SELLER IN
AGREEING TO ENTER INTO THIS AGREEMENT. In the event this transaction fails to
close as to a specific Property due to termination of this Agreement pursuant to
Sections 2.5(b), 3.1(a)(vi), 3.2, 5.2 or 7.1, that portion of the Additional
Deposit allocated to the affected Property shall be returned to Buyer, and the
portion of the Option Payment allocated to the affected Property shall be deemed
released to Seller or returned to Buyer as expressly set forth in those Sections
of the Agreement. Except in the foregoing events, the entire Additional Deposit
shall be non-refundable. BUYER ACKNOWLEDGES THAT THE CLOSING OF THE SALE OF THE
PROPERTIES TO BUYER, ON THE TERMS AND CONDITIONS AND WITHIN THE TIME PERIOD SET
FORTH IN THIS AGREEMENT, IS MATERIAL TO SELLER. BUYER ALSO ACKNOWLEDGES THAT
SUBSTANTIAL DAMAGES WILL BE SUFFERED BY SELLER IF SUCH TRANSACTION IS NOT SO
CONSUMMATED DUE TO BUYER'S DEFAULT UNDER THIS AGREEMENT. BUYER FURTHER
ACKNOWLEDGES THAT, AS OF THE DATE OF THIS AGREEMENT, SELLER'S DAMAGES WOULD BE
EXTREMELY DIFFICULT OR IMPOSSIBLE TO COMPUTE IN LIGHT OF THE UNPREDICTABLE STATE
OF THE ECONOMY AND OF GOVERNMENTAL REGULATIONS, THE FLUCTUATING MARKET FOR REAL
ESTATE AND REAL ESTATE LOANS OF ALL TYPES, AND OTHER FACTORS WHICH DIRECTLY
AFFECT THE VALUE AND MARKETABILITY OF THE PROPERTIES. IN LIGHT OF THE FOREGOING
AND ALL OF THE OTHER FACTS AND CIRCUMSTANCES SURROUNDING THIS TRANSACTION, AND
FOLLOWING NEGOTIATIONS BETWEEN THE PARTIES, BUYER AND SELLER AGREE THAT THE
AMOUNT OF THE DEPOSIT REPRESENTS A REASONABLE ESTIMATE OF THE DAMAGES WHICH
SELLER WOULD SUFFER BY REASON OF BUYER'S DEFAULT HEREUNDER. ACCORDINGLY, BUYER
AND SELLER HEREBY AGREE THAT, IN THE EVENT OF SUCH DEFAULT BY BUYER UNDER THIS
AGREEMENT, SELLER MAY TERMINATE THIS AGREEMENT BY GIVING NOTICE TO BUYER AND
TITLE COMPANY. IN THE EVENT OF SUCH TERMINATION, SELLER SHALL RETAIN THE DEPOSIT
AS LIQUIDATED DAMAGES IN LIEU OF ANY OTHER CLAIM SELLER MAY HAVE AT LAW OR IN
EQUITY (INCLUDING, WITHOUT LIMITATION, SPECIFIC PERFORMANCE) ARISING BY REASON
OF BUYER'S DEFAULT. THE PARTIES HAVE INITIALED THIS SECTION 5.1 TO ESTABLISH
THEIR INTENT SO TO LIQUIDATE DAMAGES.

Seller's
Initials:  

--------------------------------------------------------------------------------

  Buyer's
Initials:  

--------------------------------------------------------------------------------

   

Page 21

--------------------------------------------------------------------------------

This Section 5.1 is intended only to liquidate and limit Seller's rights to
damages arising due to Buyer's failure to purchase the Properties and shall not
limit the indemnification or other obligations of Buyer pursuant to (A) any
other documents delivered pursuant to this Agreement or (B) Sections 7.2 and 7.8
of this Agreement.

    Section 5.2  Seller's Default.  If, as to any specific Property, (a) Buyer
has demonstrated that it is fully ready and able to perform all of its material
closing obligations (e.g., able to deliver the necessary funds into escrow),
(b) all of the conditions precedent in Section 3.1(b)(ii), (iii) and (iv), if
applicable to such affected Property, have been satisfied by Seller or waived by
Seller in its sole discretion, and (c) Seller shall refuse to perform its
material closing obligations under this Agreement (e.g., by refusing to convey
the Property to Buyer at Closing), then Buyer's sole and exclusive remedy shall
be either (i) to pursue an action for specific performance, provided, that
notwithstanding anything to the contrary contained herein, Buyer's right to
pursue an action for specific performance is expressly conditioned on Buyer not
being in default hereunder or (ii) to receive from Seller (x) a return of that
portion of the Deposit allocated to the affected Property in the event Seller
refuses to perform its material closing obligations with respect to such
Property (in which case the term "Deposit" shall be deemed reduced by the amount
returned to Buyer) plus (y) the allocated amount of $2,500,000.00 as set forth
on Exhibit O for such affected Property as liquidated damages. In connection
with such liquidated damage amount, SELLER ACKNOWLEDGES THAT THE CLOSING OF THE
SALE OF THE PROPERTIES TO BUYER ON THE TERMS AND CONDITIONS AND WITHIN THE TIME
PERIOD SET FORTH IN THIS AGREEMENT, IS MATERIAL TO BUYER. SELLER ALSO
ACKNOWLEDGES THAT SUBSTANTIAL DAMAGES WILL BE SUFFERED BY BUYER IF SUCH
TRANSACTION IS NOT SO CONSUMMATED DUE TO SELLER'S DEFAULT UNDER THIS AGREEMENT.
SELLER FURTHER ACKNOWLEDGES THAT, AS OF THE DATE OF THIS AGREEMENT, BUYER'S
DAMAGES WOULD BE EXTREMELY DIFFICULT OR IMPOSSIBLE TO COMPUTE IN LIGHT OF THE
UNPREDICTABLE STATE OF THE ECONOMY AND OF GOVERNMENTAL REGULATIONS, THE
FLUCTUATING MARKET FOR REAL ESTATE AND REAL ESTATE LOANS OF ALL TYPES, AND OTHER
FACTORS WHICH DIRECTLY AFFECT THE VALUE AND MARKETABILITY OF THE PROPERTIES. IN
LIGHT OF THE FOREGOING AND ALL OF THE OTHER FACTS AND CIRCUMSTANCES SURROUNDING
THIS TRANSACTION, AND FOLLOWING NEGOTIATIONS BETWEEN THE PARTIES, SELLER AND
BUYER AGREE THAT THE ALLOCATED AMOUNT OF $2,500,000.00 AS SET FORTH ON EXHIBIT O
FOR THE AFFECTED PROPERTY REPRESENTS A REASONABLE ESTIMATE OF THE DAMAGES WHICH
BUYER WOULD SUFFER BY REASON OF SELLER'S DEFAULT HEREUNDER IF BUYER DOES NOT
ELECT TO ENFORCE SPECIFIC PERFORMANCE. ACCORDINGLY, SELLER AND BUYER HEREBY
AGREE THAT, IN THE EVENT OF SUCH DEFAULT BY SELLER UNDER THIS AGREEMENT AS TO A
SPECIFIC PROPERTY, BUYER MAY TERMINATE THIS AGREEMENT AS TO SUCH AFFECTED
PROPERTY BY GIVING NOTICE TO SELLER AND TITLE COMPANY AND IN THE EVENT OF SUCH
TERMINATION, BUYER SHALL RECEIVE A REFUND OF THAT PORTION OF THE DEPOSIT
ALLOCATED TO THE AFFECTED PROPERTY (AND THE TERM "DEPOSIT" SHALL BE DEEMED
REDUCED BY THE AMOUNT RETURNED TO BUYER) AND ALSO RECEIVE FROM SELLER THE
ALLOCATED AMOUNT OF $2,500,000.00 AS SET FORTH ON EXHIBIT O FOR THE AFFECTED
PROPERTY AS LIQUIDATED DAMAGES.

Seller's
Initials:  

--------------------------------------------------------------------------------

  Buyer's
Initials:  

--------------------------------------------------------------------------------

   

Nothing contained in this Section 5.2 is intended to limit Buyer's rights under
Sections 7.2 and 7.8 of this Agreement.

Page 22

--------------------------------------------------------------------------------

    It is expressly understood and agreed that Seller shall become obligated to
pay the aforesaid liquidated damage amount only if Seller shall refuse to
perform its material closing obligations under this Agreement, e.g., by refusing
to convey the Properties to Buyer at Closing upon Buyer's tender of the cash
portion of the Purchase Price.


ARTICLE 6
CLOSING


    Section 6.1  Closing and Escrow Arrangements.  Escrow for the purchase and
sale contemplated by this Agreement shall be opened by Buyer and Seller with
Title Company. Closing of the transaction contemplated by this Agreement shall
occur on the Closing Date, subject to (i) Buyer's right to extend the Closing
Date to November 30, 2001 by delivering to Seller on or before October 21, 2001,
written notice of Buyer's election to extend the Closing Date, (ii) Buyer's
right to extend the Closing Date for certain Properties only as provided in
Section 3.2(c), (iii) Seller's right to extend the Closing Date for certain
Properties only as provided in Sections 3.2(b) and 3.2(c) and (iv) Seller's
right to extend the Closing Date for the Property commonly referred to as
Ontario Village as provided in Section 2.7(a). Upon exercise by Buyer of its
option to extend pursuant to clause (i) above, the term "Closing Date" shall
mean November 30, 2001 as to the affected Properties only and upon exercise by
Buyer of its option to extend pursuant to clause (ii) above, the term "Closing
Date" shall mean the date to which such Closing is deferred pursuant to the
applicable Section 3.2(c) as to the affected Properties only. Upon exercise by
Seller of its option to delay Closing pursuant to Sections 3.2(b), 3.2(c) and
2.7(a) as to the affected Properties only, the term "Closing Date" shall mean
the date to which such Closing is deferred pursuant to the applicable
subsections of Section 3.2 or Section 2.7(a). At least one business day prior to
the Closing Date, Seller and Buyer shall each deliver escrow instructions to
Title Company consistent with this Article 6, and designating Title Company as
the "Reporting Person" for the transaction pursuant to Section 6045(e) of the
Code. By signing below, Title Company agrees to act as the "Reporting Person"
for the transaction pursuant to Section 6045(e) of the Code and to complete and
file with the IRS Forms 1099-S (and furnish Buyer and Seller with copies
thereof) on or before the due date therefor. In addition, the parties shall
deposit in escrow, at least one business day prior to the Closing Date (unless
otherwise provided below in this Section 6.1) the funds and documents, to the
extent applicable, for the Property or Properties that are the subject of such
Closing as described below:

    (a) Seller shall deposit (or cause to be deposited):

(i)a duly executed and acknowledged deed pertaining to the Real Property portion
of each of the Properties, each in the form attached to this Agreement as
Exhibit D-1 (collectively, the "Deeds"), an assignment of Ground Leases with
respect to the Properties subject to the Ground Leases in the form attached to
this Agreement as Exhibit D-5 (the "Ground Lease Assignments") or an assignment
of the member interest in the limited liability company owning the Properties
commonly known as Ladera and Margarita Plaza for which such interest is being
acquired in the form attached to this Agreement as Exhibit D-6 (the "Assignments
of Member Interest");

(ii)a duly executed bill of sale pertaining to the Personal Property portion of
each of the Properties, each in the form attached to this Agreement as
Exhibit D-2 (collectively, the "Bills of Sale");

(iii)a duly executed counterpart assignment and assumption pertaining to the
Intangible Property portion of each of the Properties, each in the form attached
to this Agreement as Exhibit D-3 (collectively, the "Assignments of
Intangibles");

Page 23

--------------------------------------------------------------------------------

(iv)a duly executed counterpart assignment and assumption pertaining to the
Leases, each in the form attached to this Agreement as Exhibit D-4
(collectively, the "Assignments of Leases");

(v)a certificate from Seller certifying the information required by any of the
states in which any of the Properties are located to establish that the
transaction contemplated by this Agreement is exempt from the tax withholding
requirements of such states (the "State Certificates");

(vi)a certificate from Seller certifying the information required by 1445 of the
Code to establish, for the purposes of avoiding Buyer's tax withholding
obligations, that Seller is not a "foreign person" as defined in 1445(f)(3) of
the Code (the "FIRPTA Certificate");

(vii)a letter executed by Seller and, if applicable, its management agent and
the Buyer, in form and substance satisfactory to Buyer, addressed to all tenants
of each respective Property, notifying all such tenants of the transfer of
ownership of the Property and directing payment of all rents accruing after the
Closing Date to be made to Buyer or such other party as Buyer directs (the
"Tenant Notices");

(viii)to the extent not previously delivered to Buyer and in Buyer's possession
or under its control, originals of any of the Contracts, Leases, licenses,
approvals, plans, specifications, warranties, other Intangible Property and
other books and records relating to the ownership and operation of the Property
(or if the original is not in the Seller's possession or control, copies thereof
to the extent in Seller's possession or control);

(ix)an updated Rent Roll for each Property in the same format as was used for
the Rent Rolls attached hereto as Exhibit C-1 or in such other format as is
reasonably acceptable to Buyer dated no later than five (5) days prior to
Closing;

(x)subject to the provisions of Section 2.5, such affidavits as may be
reasonably and customarily required by the Title Company to issue the Buyer's
Title Policies in the form required hereby (including, without limitation,
without exception for parties-in-possession (other than tenants under the
Leases) or mechanics' or materialmen's liens which are to be satisfied by Seller
pursuant to Section 2.5) together with such other documents reasonably required
by the Title Company for Seller to comply with the obligations under
Section 2.5;

(xi)evidence reasonably satisfactory to the Title Company as to the legal
existence and authority of the Seller and the authority and incumbency of the
persons signing documents on behalf of the Seller;

(xii)duly executed documentation required by the Lender and acceptable to Seller
evidencing that Buyer has accepted the conveyance of the Property subject to the
Assumed Indebtedness and the Loan Documents and the release of Seller and
Seller's Subsidiaries from all obligations under the Loan Documents (the "Loan
Assignment and Release Documents"); and

(xv)such other documents and instruments as may be required by any other
provision of this Agreement or as may reasonably be required by Title Company or
otherwise to carry out the terms and intent of this Agreement.

In addition, Seller shall deliver to Buyer on the Closing Date, outside of
escrow, to the extent in Seller's possession or control, the originals of all
Leases, Contracts and tenant files and all keys to the applicable Properties.

Page 24

--------------------------------------------------------------------------------

    (b) Buyer shall deposit:

(i)on the Closing Date, immediately available funds sufficient to pay the
balance of the applicable portion of the Purchase Price, plus sufficient
additional cash to pay Buyer's share of all escrow costs and closing expenses;

(ii)a duly executed counterpart for each of the Assignments of Intangibles,
Ground Lease Assignments, the Assignments of Member Interest, the Loan
Assignment and Release Documents, Assignments of Leases (and Tenant Notices
where required);

(iii)a certificate duly executed by Buyer in favor of Seller confirming the
waivers and acknowledgments set forth in Sections 2.5 and 4.4 above;

(iv)evidence reasonably satisfactory to Title Company as to the legal existence
and authority of the Buyer and the authority and incumbency of the persons
signing documents on behalf of the Buyer; and

(v)such other documents and instruments as may be required by any other
provision of this Agreement or as may reasonably be required by Title Company or
otherwise to carry out the terms and intent of this Agreement.

Page 25

--------------------------------------------------------------------------------





    Section 6.2  Title.  Title Company shall close escrow on the Closing Date
by:

    (a) recording the Deeds and Ground Lease Assignments;

    (b) issuing the Buyer's Title Policies to Buyer pursuant to Section 3.1
above;

    (c) delivering to Buyer originals of the Bills of Sale, the FIRPTA
Certificate, the State Certificates, executed counterparts of each of the
Assignments of Intangibles, Assignments of Leases, the Ground Lease Assignments,
the Assignments of Member Interest, the Loan Assignment and Release Documents,
and all of the other documents in escrow under Section 6.1(a);

    (d) delivering to Seller (i) a counterpart for each of the Assignments of
Intangibles, the Assignments of Leases, the Ground Lease Assignments, the
Assignments of Member Interest, and the Loan Assignment and Release Documents
executed by Buyer, (ii) the certificate described in Section 6.1(b)(iii) above,
and (iii) funds necessary for payment of the cash portion of the Purchase Price
payable for the Properties that are the subject of the Closing pursuant to
Section 2.2; and

    (e) if directed by the parties, delivering the Tenant Notices to the tenants
by certified mail, return receipt requested.

    Section 6.3  Prorations.  

    (a) Taxes. Real estate taxes, personal property taxes and any general or
special assessments with respect to the Properties which are not the direct
payment obligation of tenants pursuant to the Leases (as opposed to a
reimbursement obligation) shall be prorated as of the Closing Date—to the end
that Seller shall be responsible for all taxes and assessments that are
allocable to any period prior to the Closing Date and Buyer shall be responsible
for all taxes and assessments that are allocable to any period from and after
the Closing Date. To the extent any real or personal property taxes subject to
apportionment in accordance with the foregoing are, as of the Closing Date, the
subject of any appeal filed by or on behalf of Seller, then notwithstanding
anything to the contrary contained in this subparagraph, (i) no apportionment of
the taxes being appealed shall occur at the Closing, but instead such
apportionment shall be deferred until the outcome of the appeal is final and the
amount of taxes owing becomes fixed at which time Seller shall be responsible
for all such taxes that are allocable to any period prior to the Closing Date
and Buyer shall be responsible for all such taxes that are allocable to any
period from and after the Closing Date, and (ii) Seller shall provide Buyer with
adequate security, either in the form of a bond or by escrowing the amounts
being appealed, to assure Buyer that Seller's portion of such tax liability,
including any penalty, will be available. To the extent any taxes which are the
subject of an appeal have been paid by Seller under protest and the appeal
results in Buyer receiving a credit toward future tax liability or a refund,
then Buyer shall, within thirty (30) days following receipt of such refund or
notice of such credit, pay to Seller the full amount of such refund or credit
allocable to the period prior to the Closing Date, excluding, however, any
portion of such refund or credit that is required to be passed through to the
tenants pursuant to any Leases or to other parties by contract (existing on the
Closing Date).

    (b) Prepaid Expenses. Buyer shall be charged for those prepaid expenses paid
by Seller which will benefit Buyer allocable to any period from and after the
Closing Date, including, without limitation, annual permit and confirmation
fees, fees for licenses and all security or other deposits paid by Seller to
third parties which Buyer elects to assume and to which Buyer then shall be
entitled to the benefits and refund following the Closing Date.

    (c) Property Income and Expense. The following prorations and adjustments
shall occur as of the Closing. Prior to the Closing Date, Seller shall provide
all information to Buyer required to calculate

Page 26

--------------------------------------------------------------------------------

such prorations and adjustments, and representatives of Buyer and Seller shall
together make such calculations:

(i)General. Subject to the specific provisions of clauses (ii), (iii), (iv) and
(v) below, income and expense shall be prorated on the basis of the actual days
of the applicable month and on a cash basis (except for items of income and
expense that are payable less frequently than monthly, which shall be prorated
on an accrual basis). All such items attributable to the period prior to the
Closing Date shall be allocated to Seller; all such items attributable to the
period on and following the Closing Date shall be allocated to Buyer. Buyer
shall be credited at Closing with (a) any portion of rental agreement or lease
deposits which are refundable to the tenants and have not been applied to
outstanding tenant obligations in accordance with the terms of the applicable
Lease and (b) rent prepaid beyond the Closing Date. Seller shall transfer
Seller's entire interest in any letters of credit or certificates of deposit
held by Seller as the deposits described in clause (a) above and shall
diligently cooperate with Buyer in obtaining any reissuance or confirmation of
the effectiveness of the transfer of such instruments. Buyer shall not be
entitled to any interest on rental agreement or lease deposits or prepaid rent
accrued on or before the Closing Date, except to the extent any such amount of
interest is refundable or payable to any tenant under a Lease or applicable law.
Seller shall be credited at Closing with any prepaid rent under the Ground
Leases, any impounds or escrow accounts held by the Lender or by the Lender's
servicers with respect to any of the Properties subject to the Assumed
Indebtedness, as confirmed by Lender or its servicer, as applicable, and any
refundable deposits or bonds held by any utility, governmental agency or service
contractor, to the extent such deposits or bonds are assigned to Buyer on the
Closing Date. If Lender or its servicer has not confirmed the aforesaid amounts
on or before the Closing Date, such credit will be given to Seller within five
(5) business days after such amounts are so confirmed.

(ii)Leasing Costs. Buyer shall be credited at Closing with any leasing
commissions, tenant improvements or other allowances to be paid by Buyer after
the Closing Date with respect to the current term of any Lease shown on the Rent
Rolls attached hereto as Exhibit C-1, and Seller shall pay on or before the
Closing Date all such items payable prior to the Closing Date. Seller shall be
credited at Closing with an amount equal to (A) the amount of any leasing
commissions, tenant improvements and other allowances paid by Seller after the
Effective Date to the extent such items relate to new Leases or Lease
modifications executed or extensions of terms or expansions of premises that are
not shown on the Rent Rolls attached hereto as Exhibit C-1 and permitted under
the terms of this Agreement, multiplied by (B) a fraction in which the numerator
is the number of months or partial months of the stabilized term (i.e., the term
following the tenant's entry into occupancy and commencement of unabated rental
obligations) of any such Lease following the Closing Date and the denominator is
the number of months or partial months in the stabilized term of such Lease.
Buyer shall assume all obligations for any leasing commissions, tenant
improvement or other allowances payable following the Closing Date with respect
to Leases or Lease modifications executed or extensions of terms or expansions
of premises that are not shown on the Rent Rolls attached hereto as Exhibit C-1
and which are permitted under the terms of this Agreement. Any expenditures or
commitments to expenditures relating to Leases or modifications or extensions of
terms or expansions of premises, in excess of the amounts budgeted and approved
as part of Buyer's approval of the Lease (where such approval is required) shall
be subject to Buyer's specific approval, which shall not be unreasonably
withheld and shall be deemed given if Buyer should fail to approve or disapprove
such excess expenditure

Page 27

--------------------------------------------------------------------------------

within five (5) business days following receipt of Seller's written request and
delivery of material information reasonably necessary to allow Buyer to make an
informed decision.

(iii)Rents. Rents (including both minimum rent and Additional Rent, as herein
defined) payable by tenants under the Leases (other than delinquent rents),
shall be prorated as and when collected (whether such collection occurs prior
to, on, or after the Closing Date). Buyer shall receive a credit for the amounts
actually received by Seller (i.e., landlord) before the Closing Date and which
pertain to any period after the Closing Date. Buyer shall not receive a credit
at the Closing for any rents for the month in which the Closing occurs which are
in arrears and have not then been received. As to any tenants who are delinquent
in the payment of rent on the Closing Date, Seller shall be permitted to use
reasonable efforts including commencement of legal action after the Closing Date
to collect or caused to be collected delinquent rents and other damages (but
shall not be permitted to file an unlawful detainer action, an action to
otherwise evict the tenant or terminate the tenant's lease or an involuntary
petition against the tenant under bankruptcy laws or other debtor relief laws).
Any and all rents so collected by either party following the Closing (less a
deduction for all reasonable collection costs and expenses incurred by the
collecting party) shall be successively applied (after deduction for reasonable
collection costs) to the payment of (x) rent due and payable for the month in
which the Closing occurs, (y) rent due and payable for the months succeeding the
month in which the Closing occurs (through and including the month in which
payment is made) and (z) rent due and payable for the months preceding the month
in which the Closing occurs. If all or part of any rents or other charges
received by Buyer following the Closing are allocable to Seller pursuant to the
foregoing sentence, then such sums shall be promptly paid to Seller; if all or
part of any rents or other charges received by Seller following the Closing are
allocable to Buyer pursuant to the foregoing sentence, then such sums shall be
promptly paid to Buyer. Seller reserves the right to pursue any damages remedy
Seller may have against any tenant with respect to such delinquent rents, but
shall have no right to exercise any other remedy under the Lease (including,
without limitation, termination or eviction).

(iv)Additional Rents. Any percentage rent, escalation charges for real estate
taxes, parking charges, operating and maintenance expenses, pass-throughs for
roof, parking area and other capital asset replacements (including amortization
payments), escalation rents or charges, electricity charges, cost of living
increases or any other charges of a similar nature other than fixed or base rent
under the Leases (collectively, the "Additional Rents") shall be prorated as of
the Closing Date between Buyer and Seller, proration payments to be made on or
before the date which is ninety (90) days following the end of the calendar year
in which the Closing occurs based on the actual number of days of the year and
month which shall have elapsed as of the Closing Date. Prior to Closing, Seller
shall provide Buyer on an estimated basis with information regarding Additional
Rents which were received by Seller prior to Closing and the amount of
reimbursable expenses paid by Seller prior to Closing. If Seller's collections
of such amounts is in excess of the amounts actually paid by Seller for such
items for the period prior to Closing, then Buyer shall receive a credit at
Closing for the excess amounts collected. Buyer shall apply all such excess
amounts to the charges owed by Buyer for such items for the period after the
Closing and, if required by the Leases, shall rebate or credit the tenants with
any remainder. If it is determined that the amount collected during Seller's
ownership period was less than the amounts actually paid by Seller for such
items for the period prior to the Closing, then the collection and remitting of
such amounts shall be governed by the provisions of subsection (iii) above
regarding the post-closing application of rents. With respect to reimbursable
expenses paid by Seller prior to Closing, but not billed to tenants

Page 28

--------------------------------------------------------------------------------

prior to Closing, Seller will provide to Buyer all relevant information
including supporting documentation and Seller's calculation of the amount to be
billed to each tenant. On or before the date which is ninety (90) days following
the end of the calendar year in which the Closing occurs, Buyer shall deliver to
Seller a reconciliation of all expenses reimbursable by tenants under the
Leases, and the amount of Additional Rents received by Seller and Buyer relating
thereto (the "Reconciliation"). Upon reasonable notice and during normal
business hours, each party shall make available to the other all information
reasonably required to confirm the Reconciliation. In the event of any
overpayment of Additional Rents by the tenants to Seller, Seller shall promptly,
but in no event later than fifteen (15) days after receipt of the
Reconciliation, pay to Buyer the amount of such overpayment and Buyer, as the
landlord under the particular Leases, shall pay or credit to each applicable
tenant the amount of such overpayment. In the event of an underpayment of
Additional Rents by the tenants to Seller, Buyer shall pay to Seller the amount
of such underpayment within fifteen (15) days following Buyer's receipt of any
such amounts from the tenants.

(v)Fremont Hub Redevelopment Costs. Seller shall be credited at Closing for the
Fremont Hub Property with any out-of-pocket construction costs and expenses
(including both hard and soft costs), permit fees, subdivision fees, survey
costs, and leasing costs relating to the Fremont Hub Redevelopment and incurred
by Seller after the Effective Date.

    (d) Adjustments to Prorations. Subject to Section 6.3(a) and
6.3(c)(iv) above, after the Closing, the parties shall from time to time, as
soon as is practicable after accurate information becomes available and in any
event within one (1) year following the Closing Date, recalculate and
reapportion any of the items subject to proration or apportionment (i) which
were not prorated and apportioned at the Closing because of the unavailability
of the information necessary to compute such proration, or (ii) which were
prorated or apportioned at the Closing based upon estimated or incomplete
information, or (iii) for which any errors or omissions in computing prorations
at the Closing are discovered subsequent thereto, and thereafter the proper
party shall be reimbursed based on the results of such recalculation and
reapportionment. Unless otherwise specified herein, all such reimbursements
shall be made on or before thirty (30) days after receipt of notice of the
amount due. Any such reimbursements not timely paid shall bear interest at a per
annum rate equal to ten percent (10%) from the due date until all such unpaid
sums together with all interest accrued thereon are paid if payment is not made
within ten (10) days after receipt of a bill therefor.

    (e) Prior Year's Reconciliation. If the Closing occurs before Seller has
performed the annual reconciliation of Additional Rent for the calendar year
immediately preceding the calendar year in which the Closing occurs, then Seller
shall, as soon as practicable after Closing, perform such reconciliation at its
sole cost and expense. Upon completion of such annual reconciliation, Seller
shall immediately deliver to Buyer a detailed description of any Additional Rent
which are payable by or reimbursable to any present tenant (the "Prior Year
Reconciliation"). The Prior Year Reconciliation shall be accompanied by all
applicable back-up documentation, together with Seller's check for such
Additional Rent which is reimbursable to a tenant. Based upon Seller's
calculations, Buyer shall send customary statements for reimbursement of
Additional Rent to tenants under the Leases based on the Prior Year
Reconciliation, and shall remit to Seller within thirty (30) days of receipt,
all sums so collected. If Seller's calculations show that Additional Rent has
been overpaid by any present tenant and Seller has submitted its check to Buyer
for such amounts, Buyer shall refund such Additional Rent to such tenant.

    (f)  Survival. The provisions of this Section 6.3 shall survive the Closing.

    Section 6.4  Other Closing Costs.  

Page 29

--------------------------------------------------------------------------------

    (a) Payment of the premium for the issuance of the Buyer's Title Policies
(other than that portion of the premium for obtaining an ALTA, rather than a
CLTA owner's policy of title insurance or other standard coverage, and the
premium for any endorsements to Buyer's Title Policies) in the amount of the
Purchase Price shall be paid by Buyer or Seller according to custom as set forth
in Exhibit G. Buyer shall pay the additional premium for obtain an ALTA or
extended coverage, rather than a CLTA or standard coverage, owner's policy of
title insurance and the premium for the issuance of any endorsements to Buyer's
Title Policies. Seller shall pay all county and city documentary transfer or
transaction taxes or fees due on the transfer of the Properties. All other
Closing costs, except as otherwise provided below, shall be paid by Seller and
Buyer according to custom in the county in which the applicable Property is
located as set forth on Exhibit G attached hereto.

    (b) Seller shall pay 50% of any escrow or other costs charged by or
reimbursable to the Title Company.

    (c) Buyer shall pay 50% of any escrow or other costs charged by or
reimbursable to the Title Company.

    (d) Seller shall pay transfer fees related to the Assumed Indebtedness.

    (e) Seller shall pay all fees, costs, premiums, and penalties, if any, for
releasing of record all deeds of trust and mortgages (other than the Loan
Documents evidencing the Assumed Indebtedness), if applicable to such Property,
and which are not Permitted Exceptions.

    Section 6.5  Further Documentation.  At or following the close of escrow,
Buyer and Seller shall execute any certificate, memoranda, assignment or other
instruments required by this Agreement, law or local custom or otherwise
reasonably requested by the other party to effect the transactions contemplated
by this Agreement and shall take such other actions (but at no material cost or
expense) as are reasonably requested by the other party to effect the
transactions contemplated by this Agreement.


ARTICLE 7
MISCELLANEOUS


    Section 7.1  Damage or Destruction.  If at any time prior to the Closing,
Seller determines that any of the Properties has been destroyed or damaged by
earthquake, flood or other casualty and that such damage will require more than
$750,000 for any one Property, (a "Casualty"), or if a proceeding is instituted
for the taking of all or any material portion of any of the Properties under the
power of eminent domain (a "Taking"), Buyer may terminate this Agreement as to
the affected Property within fifteen (15) days after the date Buyer receives
notification in writing by Seller of such Casualty or Taking. Upon such
termination, the Purchase Price for the Properties shall be reduced by the
amount of the Purchase Price allocated for the Property that has incurred the
Casualty damage or is the subject of a Taking. If Buyer does not so terminate
this Agreement as to the affected Property, Buyer shall be deemed to have waived
the material loss or damage from such Casualty or Taking and shall proceed to
close, as provided hereinbelow. If Buyer waives any material loss or damage from
such Casualty or Taking and proceeds to consummate the purchase and sale
transaction, or in the event of immaterial loss, damage or condemnation as to
any Property, then Buyer shall consummate the purchase of such Properties in
accordance with this Agreement, in which event Seller shall assign to Buyer at
the Closing (A) any insurance proceeds payable to Seller on account of such
Casualty (excluding rental income insurance proceeds allocable to the period
prior to Closing) or (B) any award payable to Seller by reason of the Taking
(excluding any award for a temporary taking to the extent allocable to the
period prior to Closing), as the case may be. If Buyer fails to give such notice
within such 15-day period, then Buyer shall be deemed to have elected to
terminate this Agreement pursuant to this Section 7.1. The Closing Date shall be
deferred, if necessary, to permit Buyer to have the 15-day period following
receipt of notice of a Casualty or a Taking to make the election specified
hereinabove. If Buyer

Page 30

--------------------------------------------------------------------------------

terminates this Agreement pursuant to this Section 7.1, then that portion of the
Additional Deposit allocated to the affected Property shall be returned to
Buyer, that portion of the Option Payment allocated to such affected Property
shall be deemed released to Seller, and the term "Deposit" shall be deemed
reduced by the amount of the Additional Deposit returned to Buyer and the amount
of the Option Payment deemed released to Seller and neither Seller nor Buyer
shall have any further obligations under this Agreement, except Buyer's
obligation to perform those obligations set forth in Sections 2.4(b), 7.2, and
7.8 of this Agreement. Except as provided in Section 4.2(f), nothing herein
shall be deemed to constitute an obligation on the part of Seller to carry or
maintain any insurance of any kind whatsoever pertaining to the Property.

    Section 7.2  Fees & Commissions.  Each party to this Agreement warrants to
the other that no person or entity can properly claim a right to a real estate
or investment banker's commission, finder's fee, acquisition fee or other
brokerage-type compensation (collectively, "Real Estate Compensation") based
upon the acts of that party with respect to the transaction contemplated by this
Agreement except the brokers who have been retained by Seller pursuant to a
separate written agreement and whose Real Estate Compensation shall be paid by
Seller and except for First Union Securities, Inc. and GE Capital Corporation,
each retained by Buyer and whose Real Estate Compensation will be paid by Buyer.
Each party hereby agrees to indemnify and defend the other against and to hold
the other harmless from any and all loss, cost, liability or expense (including
but not limited to attorneys' fees and returned commissions) resulting from any
claim for Real Estate Compensation by any person or entity based upon such acts.

    Section 7.3  Successors and Assigns.  Prior to the Closing Date, Buyer will
assign this Agreement to a Delaware limited partnership, in which P.O'B
Montgomery & Company, Apollo Real Estate Advisors, GE Capital Corporation or
affiliates of each or any of them will be equity investors. Except as stated in
the preceding sentence, Buyer may not assign any of Buyer's rights or duties
hereunder without the prior written consent of Seller, which may be withheld in
Seller's sole discretion.

    Section 7.4  Notices.  Any notice, consent or approval (or request for
consent or approval) required or permitted to be given under this Agreement
shall be in writing and shall be given or requested by (i) hand delivery,
(ii) Federal Express or another reliable overnight courier service,
(iii) facsimile telecopy, or (iv) United States mail, registered or certified
mail, postage prepaid, return receipt required, and addressed as follows:

To Seller:

Burnham Pacific Properties, Inc.
100 Bush Street, Suite 2400
San Francisco, California 94104
Attn: Scott C. Verges
Fax No.: (415) 352-1711

With a copy at the same time to:

Burnham Pacific Properties
110 West A Street, Suite 900
San Diego, California 92101
Attn: Michael L. Rubin
Fax No.: (619) 652-4710

With a copy at the same time to:

MBV Law LLP
101 Vallejo Street
San Francisco, California 94111


Page 31

--------------------------------------------------------------------------------

Attention: Danna Kozerski
Fax No.: (415) 433-6563

With a copy at the same time to:

Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue, Suite 1100
Palo Alto, California 94301
Attention: Marc Packer
Fax No.: (650) 470-4570

To Buyer:

Pacific Retail, L.P.
5550 LBJ Freeway
Suite 380
Dallas, Texas, 75240
Attention: Philip Montgomery
Fax No.: 972-490-4905

With a copy at the same time to:

Jenkens & Gilchrist, P.C.
1445 Ross Ave
Suite 3200
Dallas, Texas 75202
Attention: Winston W. Walp II
Fax No.: (214) 855-4300

Any such notice, consent or approval (or request for consent or approval) shall
be deemed given or requested (i) if given by hand delivery, upon such hand
delivery, (ii) one (1) business day after being deposited with Federal Express
or another reliable overnight courier service, (iii) if sent by facsimile, the
day the facsimile is successfully transmitted, or (iv) if sent by registered or
certified mail, three (3) business days after being deposited in the United
States mail. Any address or name specified above may be changed by notice given
to the addressee by the other party in accordance with this Section 7.4. The
inability to deliver because of a changed address of which no notice was given,
or rejection or other refusal to accept any notice, shall be deemed to be the
receipt of the notice as of the date of such inability to deliver or rejection
or refusal to accept. Any notice to be given by any party hereto may be given by
the counsel for such party.

Page 32

--------------------------------------------------------------------------------

    Section 7.5  Entire Agreement.  Excepting this Agreement and the attached
exhibits, which are by this reference incorporated herein, and all documents in
the nature of such exhibits, when executed, contain the entire understanding of
the parties and supersede any and all other written or oral understanding.

    Section 7.6  Time.  Time is of the essence of every provision contained in
this Agreement.

    Section 7.7  Incorporation by Reference.  All of the exhibits attached to
this Agreement or referred to herein and all documents in the nature of such
exhibits, when executed, are by this reference incorporated in and made a part
of this Agreement.

    Section 7.8  Attorneys' Fees.  If any dispute between Buyer and Seller
should result in litigation, the prevailing party shall be reimbursed for all
reasonable costs incurred in connection with such litigation or arbitration,
including, without limitation, reasonable attorneys' fees and costs, and the
cost of experts. For purposes of this Agreement, the terms "attorneys' fees" and
"attorneys' costs" shall include the fees and expenses of counsel to the
prevailing party, which may include printing, photocopying, duplicating and
other expenses, air freight charges and fees billed for law clerks, paralegals
and other persons not admitted to the bar but performing services under the
supervision of an attorney

    Section 7.9  Construction.  The parties acknowledge that each party and its
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments or exhibits hereto.

    Section 7.10  Governing Law.  This Agreement shall be construed and
interpreted in accordance with and shall be governed and enforced in all
respects according to the laws of the State of California (without giving effect
to conflicts of laws principles).

    Section 7.11  Confidentiality.  Following the full execution of this
Agreement and Buyer's delivery of the Option Payment to Seller, the parties
shall issue a joint press release with respect to this transaction, which press
release shall be in a form approved by Seller and Buyer.

    Section 7.12  Counterparts.  This Agreement may be executed in one or more
counterparts. All counterparts so executed shall constitute one contract,
binding on all parties, even though all parties are not signatory to the same
counterpart.

    Section 7.13  Representative.  Buyer shall be entitled to rely upon any
notice, approval or decision expressed in writing by Scott C. Verges or Daniel
Platt acting alone on behalf Seller. Seller shall be entitled to rely upon any
notice, approval or decision expressed by Philip Montgomery or Richard Mack
acting alone or on behalf of Buyer.

    Section 7.14  State Specific Provisions.  

    (a) Buyer is hereby apprised of and shall determine whether any Real
Property is located within the coastal zone under the California Coastal Act.

    (b) Buyer is hereby apprised of and shall determine whether any Real
Property is located within a special studies zone under the Alquist-Priolo
Geologic Hazard Act.

    (c) To the extent required by law, Seller and Buyer agree to provide a Real
Estate Transfer Disclosure Statement.

    (d) Seller shall provide Buyer with a form California 590-RE.

    (e) Buyer and Seller acknowledge that Seller is required to disclose if the
Property lies within the following natural hazard areas or zones: (1) a special
flood hazard area designated by the Federal Emergency Management Agency (Cal.
Civ. Code Section 1102.17); (2) an area of potential flooding

Page 33

--------------------------------------------------------------------------------

(Cal. Gov. Code Section 8589.4); (3) a very high fire hazard severity zone (Cal.
Gov. Code Section 51183.5); (4) a wild land area that may contain substantial
forest fire risks and hazards (Pub. Resources Code Section 4136); (5) an
earthquake fault zone (Pub. Resources Code Section 2621.9); or (6) a seismic
hazard zone (Pub. Resources Code Section 2694). Buyer and Seller acknowledge
that Seller shall employ the services of either Vista Information
Solutions, Inc. or Environmental Data Resources, Inc. (which, in such capacity
is herein called "Natural Hazard Expert") to examine the maps and other
information specifically made available to the public by government agencies for
the purpose of enabling Seller to fulfill its disclosure obligations with
respect to the natural hazards referred to in California Civil Code
Section 1102.6c(a) and to report the result of its examination to Buyer and
Seller in writing. The written report prepared by the Natural Hazard Expert
regarding the results of its examination fully and completely discharges Seller
from its disclosure obligations referred to herein, and, for the purpose of this
Agreement, the provisions of Civil Code Section 1102.4 regarding the
non-liability of each of Seller for errors or omissions not within its personal
knowledge shall be deemed to apply and the Natural Hazard Expert shall be deemed
to be an expert, dealing with matters within the scope of its expertise with
respect to the examination and written report regarding the natural hazards
referred to above. In no event shall Seller have any responsibility for matters
not actually known to Seller.

    Section 7.15  Calculation of Time Periods.  

    The term "business days" when used in this Agreement means all days
excluding Saturdays, Sundays, and any state or national holidays (including the
optional bank holidays listed in California Civil Code Section 7.1). All periods
of time referred to in this Agreement shall include all Saturdays, Sundays and
state and national holidays unless the period of time specifies business days.
In the computation of any period of time provided for in this Agreement or by
law, the day of the act or event from which said period of time runs shall be
excluded, and the last day of such period shall be included, unless it is not a
business day, in which case the period shall be deemed to run until the end of
the next business day.

[NO FURTHER TEXT ON THIS PAGE; SIGNATURES FOLLOW ON NEXT PAGE]

Page 34

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the
day and year first written above.

SELLER:

BURNHAM PACIFIC PROPERTIES, INC.,
a Maryland corporation
Its: General Partner           By:            

--------------------------------------------------------------------------------

Scott Verges
Its: President and CEO    

BUYER:

PACIFIC RETAIL, L.P.,
a Delaware limited partnership           By:   POB Pacific Retail Partner, Inc.,
a Delaware corporation
a General Partner               By:            

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

          By:   AP-GP POB IV LLC,
a Delaware limited liability company
a General Partner               By:   Kronus Property IV, Inc.,
a Delaware corporation               By:            

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

Page 35

--------------------------------------------------------------------------------


Exhibit A


PROPERTY
  SELLER SUBSIDIARY OWNING TITLE
Bell Gardens Marketplace     Brickyard Plaza     Cruces Norte     Fairwood
Square     Farmington Village     Fremont Hub     Gateway Center     Greentree
Plaza     James Village     Ladera Center     Margarita Plaza     Mission Plaza
    Ontario Village     Palms to Pines     Park Manor     Plaza de Monterey    
Silver Plaza     Village East    

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



AGREEMENT FOR PURCHASE AND SALE
TABLE OF CONTENTS
List of Exhibits
ARTICLE 1 BASIC DEFINITIONS
ARTICLE 2 PURCHASE
ARTICLE 4 COVENANTS, WARRANTIES AND REPRESENTATIONS
ARTICLE 5 DEPOSIT; DEFAULT
ARTICLE 6 CLOSING
ARTICLE 7 MISCELLANEOUS
Exhibit A
